Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 1 of 27




              EXHIBIT “K”
                                            Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 2 of 27


                                                                        Nassa Group - Shipped Goods POs
                                                    As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                              B/L Date (    Payment
       Vendor                     Category                  Edocs Inv No
                                                                            Shipped Date)    Terms
                                                                                                      PO No   Buyer   Quantity    Invoice Amount Status
A.J.SUPER GARMENTS LTD   MEN BLACK DENIM JEANS              201930720162      10-Oct-19     21 days                    1248 PCS   $         8,536.32 Shipped, Waiting for payment
                                                                                                      BDZRC    KM
A.J.SUPER GARMENTS LTD   MENS BE PF VEST,                   201930566700      10-Oct-19     21 days                    5364 PCS   $        25,854.48 Shipped, Waiting for payment
                                                                                                      BDHME    KM
A.J.SUPER GARMENTS LTD   MENS KNIT BE PF VEST               201930574678      10-Oct-19     21 days                    5634 PCS   $        27,149.62 Shipped, Waiting for payment
                                                                                                      BDHMF    KM
A.J.SUPER GARMENTS LTD   MENS BE PF VEST                    201930639121      10-Oct-19     21 days                    2443 PCS   $        12,564.00 Shipped, Waiting for payment
                                                                                                      BDZKW    KM
A.J.SUPER GARMENTS LTD   MENS BE PF VEST                    201930749329      10-Oct-19     21 days                    1440 PCS   $         7,401.60 Shipped, Waiting for payment
                                                                                                      BDZKX    KM
A.J.SUPER GARMENTS LTD   MENS KNIT POLAR FLEECE LONG SLEEVE JACKET
                                                             201931340448     1-Nov-19      21 days                    3276 PCS   $        17,864.03 Shipped, Waiting for payment
                                                                                                      BDHNT    KM
A.J.SUPER GARMENTS LTD   MENS KNIT POLAR FLEECE LONG SLEEVE JACKET
                                                             201930749277     2-Nov-19      21 days                    2466 PCS   $        13,447.10 Shipped, Waiting for payment
                                                                                                      BDHNS    KM
A.J.SUPER GARMENTS LTD   MENS KNIT POLAR FLEECE LONG SLEEVE JACKET
                                                             201930749160     2-Nov-19      21 days                    6192 PCS   $        39,876.48 Shipped, Waiting for payment
                                                                                                      BDHNR    KM
A.J.SUPER GARMENTS LTD   MENS POLAR FLEECE LONG SLEEVE JACKET201930639084     2-Nov-19      21 days                   10115 PCS   $        55,157.10 Shipped, Waiting for payment
                                                                                                      BDHNY    KM
A.J.SUPER GARMENTS LTD   MENS POLAR FLEECE LONG SLEEVE JACKET201930639048     2-Nov-19      21 days                    5320 PCS   $        34,271.44 Shipped, Waiting for payment
                                                                                                      BDHNX    KM
A.J.SUPER GARMENTS LTD
                                                                                                                      43498 PCS   $       242,122.17
Total
                         WOMENS RIB WAISTBAND
FEROZA GARMENTS LTD                                         201822858348      26-Jan-19     21 days                    919 PCS    $        5,330.20 Shipped, Waiting for payment
                         CONVERTIBLE CAPRI                                                            BDCIH    KM
                         WOMENS RIB WAISTBAND
FEROZA GARMENTS LTD                                         201822858365      27-Jan-19     21 days                    999 PCS    $        5,794.20 Shipped, Waiting for payment
                         CONVERTIBLE CAPRI                                                            BDCIH    KM
                         WOMENS BASIC EDITION 5 POCKET
FEROZA GARMENTS LTD                                         201823015601      26-Jan-19     21 days                    4122 PCS   $       18,961.20 Shipped, Waiting for payment
                         DENIM SKIRT                                                                  BDCII    KM
                         WOMENS BASIC EDITION 5 POCKET
FEROZA GARMENTS LTD                                         201823015712      26-Jan-19     21 days                    1274 PCS   $        5,860.40 Shipped, Waiting for payment
                         DENIM SKIRT                                                                  BDCII    KM
                         WOMENS RIB WAISTBAND
FEROZA GARMENTS LTD                                         201822858323      26-Jan-19     21 days                    9455 PCS   $       54,839.00 Shipped, Waiting for payment
                         CONVERTIBLE CAPRI                                                            BDCIH    KM
                         WOMENS BASIC EDITION 5 POCKET
FEROZA GARMENTS LTD                                         201823015754      27-Jan-19     21 days                    1312 PCS   $        6,035.20 Shipped, Waiting for payment
                         DENIM SKIRT                                                                  BDCII    KM
FEROZA GARMENTS LTD      WOMENS SHORTS                      201822862019      26-Jan-19     21 days                    3285 PCS   $       17,082.00 Shipped, Waiting for payment
                                                                                                      BDCNL    KM
                         WOMENS WOVEN ANGEL STRAIGHT
FEROZA GARMENTS LTD                                         201924916593      27-Jan-19     21 days                    993 PCS    $        6,325.41 Shipped, Waiting for payment
                         LEG                                                                          BDDAK    KM
                         WOMENS WOVEN ANGEL STRAIGHT
FEROZA GARMENTS LTD                                         201924916569      26-Jan-19     21 days                    935 PCS    $        5,955.96 Shipped, Waiting for payment
                         LEG                                                                          BDDAK    KM
FEROZA GARMENTS LTD      GIRLS EMBROIDERY DENIM PANT        201930050043      14-Sep-19     21 days                    2490 PCS   $        11,234.88 Shipped, Waiting for payment
                                                                                                      BDHLI    KM
FEROZA GARMENTS LTD      BOYS SLIM STRAIGHT PULL-           201931174489      24-Oct-19     21 days   BDDYA    KM
                                                                                                                       5496 PCS   $        19,838.50 Shipped, Waiting for payment
                         BOYS SLIM STRAIGHT 5 POCKET
FEROZA GARMENTS LTD                                         201931174419      24-Oct-19     21 days                    5664 PCS   $        17,834.52 Shipped, Waiting for payment
                         DENIM PANT                                                                   BDDTY    KM
                         BOYS SLIM STRAIGHT 5 POCKET
FEROZA GARMENTS LTD                                         201931174262      24-Oct-19     21 days                    8592 PCS   $        27,056.21 Shipped, Waiting for payment
                         DENIM PANT                                                                   BDDTQ    KM
                         BOYS RELAXED PULL-ON DENIM
FEROZA GARMENTS LTD                                         201931120698      24-Oct-19     21 days                    5496 PCS   $        21,104.64 Shipped, Waiting for payment
                         PANT                                                                         BDDTP    KM
                                      Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 3 of 27


                                                                 Nassa Group - Shipped Goods POs
                                               As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                       B/L Date (    Payment
       Vendor                 Category                Edocs Inv No
                                                                     Shipped Date)    Terms
                                                                                               PO No   Buyer   Quantity     Invoice Amount Status
                      BOYS SLIM STRAIGHT PULL-ON
FEROZA GARMENTS LTD                                   201931174141     24-Oct-19     21 days                    2868 PCS    $       10,353.48 Shipped, Waiting for payment
                      DENIM PANT                                                               BDDTO    KM
                      BOYS RELAXED PULL-ON DENIM
FEROZA GARMENTS LTD                                   201931173687     24-Oct-19     21 days                    2832 PCS    $       10,874.88 Shipped, Waiting for payment
                      PANT                                                                     BDDRR    KM
                      MEN ISLANDER TEXTURED TECH
FEROZA GARMENTS LTD                                   201931831479     30-Nov-19     21 days                     506 PCS    $        3,094.28 Shipped, Waiting for payment
                      SHORT                                                                    BDDYC    KM
                      MEN ISLANDER TEXTURED TECH
FEROZA GARMENTS LTD                                   201931764180     30-Nov-19     21 days                     770 PCS    $        4,708.69 Shipped, Waiting for payment
                      SHORT                                                                    BDDYC    KM
                      MEN ISLANDER TEXTURED TECH
FEROZA GARMENTS LTD                                   201931959151     7-Dec-19      21 days   BDDYC    KM
                                                                                                                2453 PCS    $       15,000.54 Shipped, Waiting for payment
                      SHORT
                      GIRLS FLUTTER SLEEVE CHAMBRAY
FEROZA GARMENTS LTD                                   201931873745     7-Dec-19      21 days   BDDOY    KM
                                                                                                                 896 PCS    $        5,419.01 Shipped, Waiting for payment
                      WOVEN DRESS
                      GIRLS FULL PLACKET CHAMBRAY
FEROZA GARMENTS LTD                                   201931873194     7-Dec-19      21 days   BDDPJ    KM
                                                                                                                 800 PCS    $        4,761.60 Shipped, Waiting for payment
                      DRESS
FEROZA GARMENTS LTD   GIRLS PATCH DENIM PANT          201931873870     7-Dec-19      21 days   BDDPM    KM
                                                                                                                1000 PCS    $        5,280.00 Shipped, Waiting for payment
                      KMART//WONDERKIDS//GIRLS
FEROZA GARMENTS LTD                                   201931874008     7-Dec-19      21 days   BDDPN    KM
                                                                                                                 496 PCS    $        2,566.49 Shipped, Waiting for payment
                      FLORAL DENIM PANT
                      GIRLS ROLL SLEEVE CHAMBRAY
FEROZA GARMENTS LTD                                   201931874260     7-Dec-19      21 days   BDDPQ    KM
                                                                                                                 800 PCS    $        4,992.00 Shipped, Waiting for payment
                      DRESS
FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT          202033257035     30-Jan-20     21 days   BDDRB    KM
                                                                                                                13872 PCS   $       72,176.02 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT          202033257065     30-Jan-20     21 days   BDDWD    KM
                                                                                                                 672 PCS    $        3,451.39 Shipped, Waiting for payment

FEROZA GARMENTS LTD   OPLIN RIB WAISTBAND SHORT       202033257097     30-Jan-20     21 days   BDDZF    KM
                                                                                                                19176 PCS   $       78,775.01 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMEN RIB WB RUCHED CAPRI       202033257127     31-Jan-20     21 days   BDEGP    KM
                                                                                                                28206 PCS   $      161,382.20 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT          202033446332      7-Feb-20     21 days   BDDYP    KM
                                                                                                                1800 PCS    $       12,234.60 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT          202033446539      7-Feb-20     21 days   BDDYQ    KM
                                                                                                                3600 PCS    $       24,469.20 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT          202033446645      7-Feb-20     21 days   BDEBL    KM
                                                                                                                4344 PCS    $       30,067.13 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT          202033447694      7-Feb-20     21 days   BDEBM    KM
                                                                                                                8688 PCS    $       59,799.50 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT          202033448152      7-Feb-20     21 days   BDEBN    KM
                                                                                                                4344 PCS    $       28,498.85 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT          202033448159      7-Feb-20     21 days   BDEBQ    KM
                                                                                                                1800 PCS    $       11,541.60 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT          202033495082     15-Feb-20     21 days   BDDQU    KM
                                                                                                                13200 PCS   $       67,795.20 Shipped, Waiting for payment

FEROZA GARMENTS LTD   OPLIN RIB WAISTBAND SHORTS      202033495212     15-Feb-20     21 days   BDDZE    KM
                                                                                                                8680 PCS    $       45,845.28 Shipped, Waiting for payment
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                   202033514950     15-Feb-20     21 days   BDEBO    KM
                                                                                                                11232 PCS   $       80,106.62 Shipped, Waiting for payment
                      PANT
FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT          202033515148     15-Feb-20     21 days   BDEBP    KM
                                                                                                                3726 PCS    $       23,891.11 Shipped, Waiting for payment
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                   202033514896     15-Feb-20     21 days   BDEGS    KM
                                                                                                                3100 PCS    $       22,112.30 Shipped, Waiting for payment
                      PANT
                                            Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 4 of 27


                                                                          Nassa Group - Shipped Goods POs
                                                    As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                                B/L Date (    Payment
        Vendor                      Category                  Edocs Inv No
                                                                              Shipped Date)    Terms
                                                                                                        PO No   Buyer   Quantity     Invoice Amount Status
                            WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                           202033514831      15-Feb-20     21 days   BDEGT    KM
                                                                                                                         6200 PCS    $       44,224.60 Shipped, Waiting for payment
                            PANT
FEROZA GARMENTS LTD         WOMENS DENIM LONG PANT            202033515105      15-Feb-20     21 days   BDEGW    KM
                                                                                                                         11178 PCS   $       75,976.87 Shipped, Waiting for payment

FEROZA GARMENTS LTD         WOMENS DENIM LONG PANT            202033510821      15-Feb-20     21 days   BDDYP    KM
                                                                                                                         3600 PCS    $       24,469.20 Shipped, Waiting for payment

FEROZA GARMENTS LTD         WOMENS DENIM LONG PANT            202033510937      15-Feb-20     21 days   BDDYQ    KM
                                                                                                                         7200 PCS    $       48,938.40 Shipped, Waiting for payment

FEROZA GARMENTS LTD         WOMENS DENIM LONG PANT            202033511012      15-Feb-20     21 days   BDEBQ    KM
                                                                                                                         3600 PCS    $       23,083.20 Shipped, Waiting for payment

FEROZA GARMENTS LTD         WOMENS DENIM LONG PANT            202033511067      15-Feb-20     21 days   BDEBL    KM
                                                                                                                         4800 PCS    $       33,289.47 Shipped, Waiting for payment

FEROZA GARMENTS LTD         WOMENS DENIM LONG PANT            202033511208      15-Feb-20     21 days   BDEBM    KM
                                                                                                                         9600 PCS    $       66,076.82 Shipped, Waiting for payment

FEROZA GARMENTS LTD         WOMENS DENIM LONG PANT            202033511275      15-Feb-20     21 days   BDEBN    KM
                                                                                                                         4800 PCS    $       31,580.54 Shipped, Waiting for payment
                            WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                           202033512412      21-Feb-20     21 days   BDEBI    KM
                                                                                                                         6864 PCS    $       49,420.80 Shipped, Waiting for payment
                            PANT, MID RISE SKINNY
                            WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                           202033512576      21-Feb-20     21 days   BDEBJ    KM
                                                                                                                         13728 PCS   $      102,960.00 Shipped, Waiting for payment
                            PANT, MID RISE SKINNY
                            WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                           202033512683      23-Feb-20     21 days   BDEBK    KM
                                                                                                                         9144 PCS    $       66,659.76 Shipped, Waiting for payment
                            PANT, MID RISE SKINNY
                            WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                           202033514986      23-Feb-20     21 days   BDEGU    KM
                                                                                                                         3744 PCS    $       26,920.82 Shipped, Waiting for payment
                            PANT
                            WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                           202033515024      21-Feb-20     21 days   BDEGV    KM
                                                                                                                         5400 PCS    $       38,826.00 Shipped, Waiting for payment
                            PANT
                            MENS WOVEN DUCK CARPENTERS
FEROZA GARMENTS LTD                                           202033768682      23-Feb-20     21 days   BDELV    KM
                                                                                                                         5316 PCS    $       53,994.61 Shipped, Waiting for payment
                            PANTS
                            MENS WOVEN LONG SLEEVE TWILL
FEROZA GARMENTS LTD                                           202033768689      21-Feb-20     21 days   BDEQ9    KM
                                                                                                                         4224 PCS    $       38,886.14 Shipped, Waiting for payment
                            SHIRT
                            SEARS/CRAFTSMAN/MENS WORK
FEROZA GARMENTS LTD                                           202033768700      23-Feb-20     21 days   BDERA    KM
                                                                                                                         1776 PCS    $       22,112.98 Shipped, Waiting for payment
                            WEAR
                            SEARS/CRAFTSMAN/MENS WORK
FEROZA GARMENTS LTD                                           202033772591      23-Feb-20     21 days   BDEW8    KM
                                                                                                                         2064 PCS    $       32,078.69 Shipped, Waiting for payment
                            WEAR
                            MENS WOVEN SHORT SLEEVE TWILL
FEROZA GARMENTS LTD                                           202033736255      21-Feb-20     21 days   BDDST    KM
                                                                                                                         11340 PCS   $       88,905.60 Shipped, Waiting for payment
                            SHIRT
                            MENS WORKWEAR CARPENTERS
FEROZA GARMENTS LTD                                           202033737127      23-Feb-20     21 days   BDELM    KM
                                                                                                                          972 PCS    $       10,889.32 Shipped, Waiting for payment
                            PANTS
FEROZA GARMENTS LTD         MENS WOVEN TWILL LONG PANT        202033737735      23-Feb-20     21 days   BDELS    KM
                                                                                                                         4092 PCS    $       35,825.46 Shipped, Waiting for payment

FEROZA GARMENTS LTD         MENS WOVEN TWILL LONG PANT        202033768637      23-Feb-20     21 days   BDELT    KM
                                                                                                                         4572 PCS    $       40,027.86 Shipped, Waiting for payment

FEROZA GARMENTS LTD Total                                                                                               315107 PCS   $     1,967,596.44

MNC APPARELS LTD.           MENS LONG SLEEVE HOODIE WITH SPACE 201930566372
                                                               DYE TEXTURE       5-Oct-19     21 days   BDHIM    KM
                                                                                                                         9288 PCS    $        62,415.36 Shipped, Waiting for payment

MNC APPARELS LTD. Total                                                                                                  9288 PCS    $        62,415.36

NASSA KNIT LTD.             WOMAN FLEECE BASIC KNIT PANTS     201930639155       7-Oct-19     21 days                    1002 PCS    $         6,032.04 Shipped, Waiting for payment
                                                                                                        BDHLX    KM
                                          Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 5 of 27


                                                                       Nassa Group - Shipped Goods POs
                                                     As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                             B/L Date (    Payment
        Vendor                   Category                   Edocs Inv No
                                                                           Shipped Date)    Terms
                                                                                                     PO No   Buyer   Quantity    Invoice Amount Status
NASSA KNIT LTD.         BOYS WOVEN FLAT FRONT PANT          201930679680      7-Oct-19     21 days                    9036 PCS   $        45,975.15 Shipped, Waiting for payment
                                                                                                     BDDND    KM
NASSA KNIT LTD.         WOMENS FLEECE PANT                  201930430927     10-Oct-19     21 days                    3960 PCS   $        23,793.00 Shipped, Waiting for payment
                                                                                                     BDZRD    KM
NASSA KNIT LTD.         WOMENS FLEECE CREW PULLOVER         201930719940     10-Oct-19     21 days                   26008 PCS   $       122,091.31 Shipped, Waiting for payment
                                                                                                     BDDNY    KM
NASSA KNIT LTD.         WOMAN FLEECE JOGGER PANT            201930749403     10-Oct-19     21 days                    2880 PCS   $        15,814.72 Shipped, Waiting for payment
                                                                                                     BDDWC    KM
NASSA KNIT LTD.         WOMENS FLEECE CREW PULLOVER         201930896816     19-Oct-19     21 days                    5280 PCS   $        28,740.80 Shipped, Waiting for payment
                                                                                                     BDDMQ    KM
NASSA KNIT LTD.         WOMAN FLEECE JOGGER PANT            201930639145     12-Oct-19     21 days                    9120 PCS   $        50,077.92 Shipped, Waiting for payment
                                                                                                     BDDWA    KM
NASSA KNIT LTD.         WOMEN FFLEECE STRAIGHT PANT,        201930720074     10-Oct-19     21 days                    9120 PCS   $        47,278.08 Shipped, Waiting for payment
                                                                                                     BDDPG    KM
NASSA KNIT LTD.         WOMENS FLEECE STRAIGHT PANT         201931070877     24-Oct-19     21 days                    2880 PCS   $        14,929.92 Shipped, Waiting for payment
                                                                                                     BDDTM    KM
NASSA KNIT LTD.         GIRLS FASHION BLUE DENIM LONG PANT 201931871708      6-Dec-19      21 days   BDDNP    KM
                                                                                                                      1248 PCS   $         6,951.36 Shipped, Waiting for payment

NASSA KNIT LTD.         PULL ON TWILL LONG PANT,            201931872181     6-Dec-19      21 days   BDHSL    KM
                                                                                                                     15984 PCS   $        70,809.12 Shipped, Waiting for payment

NASSA KNIT LTD.         GIRLS FASHION BLUE DENIM LONG PANT 201931869935      7-Dec-19      21 days   BDDNP    KM
                                                                                                                      9552 PCS   $        53,204.64 Shipped, Waiting for payment

NASSA KNIT LTD. Total                                                                                                96070 PCS   $       485,698.06

TOY WOOD(BD)CO LTD.     MENS WOVEN DUCK CANVAS OVERALL      202034114556     31-Mar-20     21 days   BDERC    KM
                                                                                                                      1992 PCS   $       32,298.29 Shipped, Waiting for payment

TOY WOOD(BD)CO LTD.     BIG MENS DUCK HOODED JACKET         201930575032      5-Oct-19     21 days   BDDKK    KM
                                                                                                                      444 PCS    $        13,064.26 Shipped, Waiting for payment

TOY WOOD(BD)CO LTD.     MENS DIEHARD HI VIS PARKA           201930670557      7-Oct-19     21 days                    378 PCS    $         7,446.29 Shipped, Waiting for payment
                                                                                                     BDDKH    KM
                        MENS DIEHARD HI VIS PARKA
TOY WOOD(BD)CO LTD.                                         201930670592      7-Oct-19     21 days                    340 PCS    $         6,697.66 Shipped, Waiting for payment
                        $19.699/EACH                                                                 BDDKI    KM
TOY WOOD(BD)CO LTD.     BIG MENS DUCK HOODED JACKET         201930575111      7-Oct-19     21 days                    204 PCS    $         6,002.52 Shipped, Waiting for payment
                                                                                                     BDDKL    KM
TOY WOOD(BD)CO LTD.     MENS DUCK HOODED JACKET             201930757565     12-Oct-19     21 days                    1434 PCS   $        35,161.68 Shipped, Waiting for payment
                                                                                                     BDDKM    KM
TOY WOOD(BD)CO LTD.     MENS HI VIS REVERSIBLE JACKET       201931068529     24-Oct-19     21 days                    306 PCS    $         6,600.73 Shipped, Waiting for payment
                                                                                                     BDDRS    KM
                        MENS CRAFTSMAN DUCK CANVAS
TOY WOOD(BD)CO LTD.                                         201931068158     24-Oct-19     21 days                    240 PCS    $         5,570.88 Shipped, Waiting for payment
                        CHORE COAT                                                                   BDDSO    KM
                        MENS CRAFTSMAN DUCK CANVAS
TOY WOOD(BD)CO LTD.                                         201931067731     24-Oct-19     21 days                    372 PCS    $         8,634.86 Shipped, Waiting for payment
                        CHORE COAT                                                                   BDDRX    KM
TOY WOOD(BD)CO LTD.     MENS DUCK UTILITY VEST - SHERPA     201931067299     24-Oct-19     21 days                    402 PCS    $         7,841.81 Shipped, Waiting for payment
                                                                                                     BDDRW    KM
TOY WOOD(BD)CO LTD.     MENS DUCK UTILITY VEST - SHERPA     201931061483     24-Oct-19     21 days                    384 PCS    $         7,490.69 Shipped, Waiting for payment
                                                                                                     BDDGM    KM
                        MENS HI VIS OVERALL - PASS
TOY WOOD(BD)CO LTD.                                         202033322025      7-Feb-20     21 days   BDEMA    KM
                                                                                                                      972 PCS    $       15,097.10 Shipped, Waiting for payment
                        WATER-RESISTANT TEST
TOY WOOD(BD)CO LTD.     MENS HI VISIBILITY VEST             202033768810     23-Feb-20     21 days   BDELQ    KM
                                                                                                                      864 PCS    $         5,788.80 Shipped, Waiting for payment
                                              Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 6 of 27


                                                                          Nassa Group - Shipped Goods POs
                                                        As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                                B/L Date (    Payment
       Vendor                        Category                  Edocs Inv No
                                                                              Shipped Date)    Terms
                                                                                                        PO No    Buyer      Quantity     Invoice Amount Status
                            MENS LONG SLEEVE RAIN COAT
TOY WOOD(BD)CO LTD.                                            202033768826     23-Feb-20     21 days   BDELZ      KM
                                                                                                                             1716 PCS    $       32,223.05 Shipped, Waiting for payment
                            HOODIE
TOY WOOD(BD)CO LTD.         MENS HIGH VISIBILITY RAIN PANT     202033768843     23-Feb-20     21 days   BDELN      KM
                                                                                                                              924 PCS    $         9,979.20 Shipped, Waiting for payment

TOY WOOD(BD)CO LTD.         MENS HI VISIBILITY ZIPPER HOODY    202033768872     23-Feb-20     21 days   BDEOX      KM
                                                                                                                             3696 PCS    $       69,226.08 Shipped, Waiting for payment

TOY WOOD(BD)CO LTD. Total                                                                                                    14668 PCS   $      269,123.90

WESTERN DRESSES LTD         KIDS WEAR- GIRLS DRESS             201924661409     26-Jan-19     21 days                        1186 PCS    $         6,926.40 Shipped, Waiting for payment
                                                                                                        BDCMZ      KM
WESTERN DRESSES LTD         LADIES TOP'S - CAMP SHIRT          201930631591      5-Oct-19     21 days                        7011 PCS    $        30,778.29 Shipped, Waiting for payment
                                                                                                        BDDMO      KM
WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            201930720249     10-Oct-19     21 days                        1152 PCS    $         9,333.50 Shipped, Waiting for payment
                                                                                                        BDDPT      KM
WESTERN DRESSES LTD         LADIES TOP'S - CAMP SHIRT          201930949069     19-Oct-19     21 days                        4128 PCS    $        19,442.88 Shipped, Waiting for payment
                                                                                                        BDZSF      KM
WESTERN DRESSES LTD         LADIES TOP'S - CAMP SHIRT          201930949040     19-Oct-19     21 days                        3871 PCS    $        18,232.41 Shipped, Waiting for payment
                                                                                                        BDZSE      KM
WESTERN DRESSES LTD         KIDS WEAR- GIRLS JACKET            201931872639     7-Dec-19      21 days   BDDPK      KM
                                                                                                                              264 PCS    $         1,837.44 Shipped, Waiting for payment

WESTERN DRESSES LTD         KIDS WEAR- GIRLS JACKET            201931872713     7-Dec-19      21 days   BDDPK      KM
                                                                                                                             2340 PCS    $       16,286.40 Shipped, Waiting for payment

WESTERN DRESSES LTD         KIDS WEAR- GIRLS JACKET            201932296826     19-Dec-19     21 days   BDDPK      KM
                                                                                                                              48 PCS     $          334.08 Shipped, Waiting for payment

WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            202033681368     23-Feb-20     21 days   BDEFE      KM
                                                                                                                             3264 PCS    $       12,628.44 Shipped, Waiting for payment

WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            202033681567     23-Feb-20     21 days   BDEFF      KM
                                                                                                                             1008 PCS    $         3,899.94 Shipped, Waiting for payment

WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            202033681728     23-Feb-20     21 days   BDEMS      KM
                                                                                                                             9990 PCS    $       38,649.10 Shipped, Waiting for payment

WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            202033943481     2-Mar-20      21 days   BDEFH      KM
                                                                                                                             4752 PCS    $       14,094.43 Shipped, Waiting for payment

WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            202033943648     2-Mar-20      21 days   BDEFI      KM
                                                                                                                             1655 PCS    $         4,911.70 Shipped, Waiting for payment

WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            202033943768     2-Mar-20      21 days   BDEOT      KM
                                                                                                                             5664 PCS    $       16,801.55 Shipped, Waiting for payment

WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            202033943835     2-Mar-20      21 days   BDEQ7      KM
                                                                                                                              444 PCS    $         1,717.84 Shipped, Waiting for payment

WESTERN DRESSES LTD Total                                                                                                   46777 PCS    $      195,874.40

                                                                                                                 KM Total   525408 PCS   $     3,222,830.33

A.J.SUPER GARMENTS LTD      MENS ODL CANVAS PANT               201930428306      5-Oct-19     21 days                        4248 PCS    $        30,585.60 Shipped, Waiting for payment
                                                                                                        SO2883     SR
A.J.SUPER GARMENTS LTD      MEN CANVAS PANT                    201930427324      5-Oct-19     21 days                        2616 PCS    $        18,835.20 Shipped, Waiting for payment
                                                                                                        SN2885     SR
A.J.SUPER GARMENTS LTD      POLAR FLEECE LONG SLEEVE JACKET    201930639215      7-Oct-19     21 days                        3504 PCS    $        20,586.00 Shipped, Waiting for payment
                                                                                                        SO2856     SR
A.J.SUPER GARMENTS LTD      POLAR FLEECE LONG SLEEVE JACKET    201930639228      7-Oct-19     21 days                        1560 PCS    $         9,165.00 Shipped, Waiting for payment
                                                                                                        SP2848     SR
                                          Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 7 of 27


                                                                       Nassa Group - Shipped Goods POs
                                                   As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                             B/L Date (    Payment
       Vendor                     Category                  Edocs Inv No
                                                                           Shipped Date)    Terms
                                                                                                     PO No    Buyer   Quantity    Invoice Amount Status
A.J.SUPER GARMENTS LTD   MENS WOVEN RELAXED FIT PANT        201930700247     10-Oct-19     21 days                     3624 PCS   $        22,023.05 Shipped, Waiting for payment
                                                                                                     SP2958    SR
A.J.SUPER GARMENTS LTD   MEN BLUE DENIM PANT                201930516707     10-Oct-19     21 days                     6072 PCS   $        42,844.03 Shipped, Waiting for payment
                                                                                                     SN2947    SR
A.J.SUPER GARMENTS LTD   MENS BOOTCUT RINSE                 201930685609     10-Oct-19     21 days                     3168 PCS   $        21,542.40 Shipped, Waiting for payment
                                                                                                     SP2951    SR
A.J.SUPER GARMENTS LTD   MENS SLIM AURORA JEANS             201930637332     10-Oct-19     21 days                     5640 PCS   $        44,668.80 Shipped, Waiting for payment
                                                                                                     SN2949    SR
A.J.SUPER GARMENTS LTD   MEN BLUE DENIM PANT                201930637375     10-Oct-19     21 days                     3648 PCS   $        25,740.29 Shipped, Waiting for payment
                                                                                                     SO2923    SR
A.J.SUPER GARMENTS LTD   MENS RB RELAXED RINSE BLUE DENIM   201930721143     10-Oct-19     21 days                     2232 PCS   $        14,570.50 Shipped, Waiting for payment
                                                                                                     SQ2966    SR
A.J.SUPER GARMENTS LTD   MEN RB SLIM FIT BLACK              201930753190     19-Oct-19     21 days                     4320 PCS   $        29,548.80 Shipped, Waiting for payment
                                                                                                     SP2978    SR
A.J.SUPER GARMENTS LTD   MENS POLAR FLEECE FZ MOCK NECK     201930639176     1-Nov-19      21 days                     2328 PCS   $        16,427.92 Shipped, Waiting for payment
                                                                                                     SN2851    SR
A.J.SUPER GARMENTS LTD   MENS ODL POLAR FLEECE VEST         201930637176     1-Nov-19      21 days                     4344 PCS   $        22,019.74 Shipped, Waiting for payment
                                                                                                     SO2854    SR
A.J.SUPER GARMENTS LTD   MENS ODL POLAR FLEECE VEST         201930637104     1-Nov-19      21 days                    12753 PCS   $        64,643.54 Shipped, Waiting for payment
                                                                                                     SO2855    SR
A.J.SUPER GARMENTS LTD   MENS ODL POLAR FLEECE FZ MOCK NECK 201930639185     2-Nov-19      21 days                     1368 PCS   $         9,644.40 Shipped, Waiting for payment
                                                                                                     SP2850    SR
A.J.SUPER GARMENTS LTD   POLAR FLEECE LONG SLEEVE JACKET    201930637257     2-Nov-19      21 days                     9834 PCS   $        57,686.24 Shipped, Waiting for payment
                                                                                                     SM2859    SR
A.J.SUPER GARMENTS LTD   MENS ODL POLAR FLEECE VEST         201930637212     2-Nov-19      21 days                     6432 PCS   $        32,603.81 Shipped, Waiting for payment
                                                                                                     SO2853    SR
A.J.SUPER GARMENTS LTD   MENS RB RELAXED RINSE BLUE DENIM   201931628038     29-Nov-19     21 days                     2760 PCS   $        18,017.28 Shipped, Waiting for payment
                                                                                                     SQ2966    SR
A.J.SUPER GARMENTS LTD   MEN BLUE DENIM PANT                201931627866     29-Nov-19     21 days                     1368 PCS   $         9,652.61 Shipped, Waiting for payment
                                                                                                     SO2923    SR
A.J.SUPER GARMENTS LTD   MENS BOOTCUT RINSE                 201931627779     29-Nov-19     21 days                     1848 PCS   $        12,566.40 Shipped, Waiting for payment
                                                                                                     SP2951    SR
A.J.SUPER GARMENTS LTD
                                                                                                                      83667 PCS   $       523,371.61
Total
                         WOMEN WOVEN SKINNY DENIM
FEROZA GARMENTS LTD                                         201924685053     26-Jan-19     21 days                     5590 PCS   $       29,068.00 Shipped, Waiting for payment
                         PANTS                                                                       SF9210    SR
                         WOMENS' BASIC EDITION DENIM
FEROZA GARMENTS LTD                                         201924685294     27-Jan-19     21 days                     3326 PCS   $       21,485.96 Shipped, Waiting for payment
                         KNIT LEGGING                                                                SI6799    SR
FEROZA GARMENTS LTD      BOYS WOVEN SHORTS                  201924909957     26-Jan-19     21 days                     3888 PCS   $        9,117.36 Shipped, Waiting for payment
                                                                                                     SN4702    SR
                         WOMEN WOVEN SKINNY DENIM
FEROZA GARMENTS LTD                                         201924685131     27-Jan-19     21 days                     4561 PCS   $       23,717.20 Shipped, Waiting for payment
                         PANTS                                                                       SF9210    SR
FEROZA GARMENTS LTD      WOMENS'HIGH RISE JEGGING           201924702661     26-Jan-19     21 days                     2254 PCS   $       14,357.98 Shipped, Waiting for payment
                                                                                                     SH9245    SR
                         WOMENS BESIC EDITION TWILL
FEROZA GARMENTS LTD                                         201924702279     27-Jan-19     21 days                     832 PCS    $        4,576.00 Shipped, Waiting for payment
                         PULL ON                                                                     SD9182    SR
FEROZA GARMENTS LTD      BOYS SLIM STRAIGHT PULL            201930748596     10-Oct-19     21 days                     1816 PCS   $         6,554.85 Shipped, Waiting for payment
                                                                                                     SN4959    SR
                         JUVI BOYS SLIM STRAIGHT PULL-ON
FEROZA GARMENTS LTD                                         201930748999     10-Oct-19     21 days                     4896 PCS   $        21,056.47 Shipped, Waiting for payment
                         DENIM PANT                                                                  SM5003    SR
                                       Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 8 of 27


                                                                  Nassa Group - Shipped Goods POs
                                               As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                        B/L Date (    Payment
       Vendor                 Category                 Edocs Inv No
                                                                      Shipped Date)    Terms
                                                                                                PO No    Buyer   Quantity     Invoice Amount Status
                      BOYS RELAXED PULL-ON DENIM
FEROZA GARMENTS LTD                                    201930748866     10-Oct-19     21 days                     1816 PCS    $        6,623.86 Shipped, Waiting for payment
                      PANT                                                                      SM5004    SR
                      BOYS RELAXED PULL-ON DENIM
FEROZA GARMENTS LTD                                    201930748836     10-Oct-19     21 days                      972 PCS    $        3,547.80 Shipped, Waiting for payment
                      PANT                                                                      SL5005    SR
FEROZA GARMENTS LTD   BOYS WOVEN DENIM SHORT PANT      201930820382     12-Oct-19     21 days                     5040 PCS    $       15,120.00 Shipped, Waiting for payment
                                                                                                SY7609    SR
FEROZA GARMENTS LTD   BOYS WOVEN DENIM SHORT PANT      201930748547     12-Oct-19     21 days                     6960 PCS    $       20,880.00 Shipped, Waiting for payment
                                                                                                SY7608    SR
                      BOYS SLIM STRAIGHT 5 POCKET
FEROZA GARMENTS LTD                                    201930748714     12-Oct-19     21 days                     3570 PCS    $       12,887.70 Shipped, Waiting for payment
                      DENIM PANT                                                                SM5002    SR
                      BOYS MONKEY FLEECE FULL ZIP
FEROZA GARMENTS LTD                                    201930563815     12-Oct-19     21 days                     3040 PCS    $       11,527.68 Shipped, Waiting for payment
                      JACKET                                                                    SY7567    SR
                      BOYS SLIM STRAIGHT 5 POCKET
FEROZA GARMENTS LTD                                    201930637423     12-Oct-19     21 days                     3648 PCS    $       13,169.28 Shipped, Waiting for payment
                      DENIM PANT                                                                SL5006    SR
FEROZA GARMENTS LTD   WOMEN DENIM PULL ON PANTS        201931301587     1-Nov-19      21 days                     2064 PCS    $       11,195.14 Shipped, Waiting for payment
                                                                                                SJ6997    SR
                      WOMEN BLUE DENIM PULL ON
FEROZA GARMENTS LTD                                    201931301529     1-Nov-19      21 days                     2064 PCS    $       11,492.35 Shipped, Waiting for payment
                      PANT                                                                      SJ6995    SR
                      BOYS RELAXED 5 POCKET DENIM
FEROZA GARMENTS LTD                                    201931443427     8-Nov-19      21 days                     3648 PCS    $       12,922.58 Shipped, Waiting for payment
                      PANT                                                                      SK5038    SR
                      JUVI BOYS RELAXED PULL-ON BLUE
FEROZA GARMENTS LTD                                    201931443548     8-Nov-19      21 days                      290 PCS    $       14,370.72 Shipped, Waiting for payment
                      DENIM PANT                                                                SL5028    SR
                      JUVI BOYS RELAXED PULL-ON BLUE
FEROZA GARMENTS LTD                                    201931443670     8-Nov-19      21 days                     4896 PCS    $       21,385.73 Shipped, Waiting for payment
                      DENIM PANT                                                                SM5027    SR
                      SEARS/CRAFTSMAN/MENS WORK
FEROZA GARMENTS LTD                                    201931213411     29-Nov-19     21 days                     2616 PCS    $       42,431.52 Shipped, Waiting for payment
                      WEAR                                                                      SO3026    SR
                      BOYS SLIM STRAIGHT 5 PKT WOVEN
FEROZA GARMENTS LTD                                    201931119091     30-Nov-19     21 days                     2478 PCS    $        7,803.22 Shipped, Waiting for payment
                      DENIM JEANS                                                               SM5014    SR
                      BOYS RELAXED 5 POCKET DENIM
FEROZA GARMENTS LTD                                    201931119193     30-Nov-19     21 days                     2478 PCS    $        7,994.03 Shipped, Waiting for payment
                      PANT                                                                      SM5023    SR
                      BOYS RELAXED 5 POCKET DENIM
FEROZA GARMENTS LTD                                    201931119012     30-Nov-19     21 days                     3632 PCS    $       11,716.83 Shipped, Waiting for payment
                      PANT                                                                      SM5015    SR
                      SEARS//WONDERKIDS//GIRLS
FEROZA GARMENTS LTD                                    201931832624     7-Dec-19      21 days   SY7611    SR       992 PCS    $        5,999.62 Shipped, Waiting for payment
                      FLUTTER SLEEVE CHAMBRAY DRESS
                      GIRLS ROLL SLEEVE CHAMBRAY
FEROZA GARMENTS LTD                                    201931833055     7-Dec-19      21 days   SY7612    SR       800 PCS    $        4,992.00 Shipped, Waiting for payment
                      DRESS
                      GIRLS FULL PLACKET CHAMBRAY
FEROZA GARMENTS LTD                                    201931833760     7-Dec-19      21 days   SY7613    SR       800 PCS    $        4,712.00 Shipped, Waiting for payment
                      DRESS
FEROZA GARMENTS LTD   GIRLS PATCH DENIM PANT           201931834260     7-Dec-19      21 days   SY7614    SR       496 PCS    $        2,618.88 Shipped, Waiting for payment
                      SEARS//WONDERKIDS// GIRLS
FEROZA GARMENTS LTD                                    201931834821     7-Dec-19      21 days   SY7619    SR       504 PCS    $        2,607.89 Shipped, Waiting for payment
                      FLORAL DENIM PANT
                      MEN'S RC CARGO STRETCH SHORT
FEROZA GARMENTS LTD                                    201932131246     21-Dec-19     21 days   SR2959    SR      11106 PCS   $       75,165.41 Shipped, Waiting for payment
                      SOLID
                      BOYS SLIM STRAIGHT 5 POCKET
FEROZA GARMENTS LTD                                    201931443714     12-Dec-19     21 days   SM5020    SR      3632 PCS    $       11,436.26 Shipped, Waiting for payment
                      BLUE DENIM PANT
                      BOYS RELAXED 5 POCKET DENIM
FEROZA GARMENTS LTD                                    201931443476     12-Dec-19     21 days   SK5036    SR      3570 PCS    $       12,644.94 Shipped, Waiting for payment
                      PANT
                      MENS CRAFTSMAN CORE SS
FEROZA GARMENTS LTD                                    202033257240     30-Jan-20     21 days   SQ3135    SR      6648 PCS    $       52,140.26 Shipped, Waiting for payment
                      WORKSHIRT
                                     Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 9 of 27


                                                                Nassa Group - Shipped Goods POs
                                             As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                      B/L Date (    Payment
       Vendor                 Category               Edocs Inv No
                                                                    Shipped Date)    Terms
                                                                                              PO No    Buyer   Quantity     Invoice Amount Status
FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT         202033257032     30-Jan-20     21 days   ST2450    SR      18816 PCS   $       91,765.63 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT         202033257055     30-Jan-20     21 days   ST1265    SR      12960 PCS   $       70,917.12 Shipped, Waiting for payment
                      WOMEN POPLIN RIB WAISTBAND
FEROZA GARMENTS LTD                                  020203357088     30-Jan-20     21 days   SU1098    SR      20472 PCS   $       84,098.98 Shipped, Waiting for payment
                      SHORT
                      WOMEN'S OPLIN RIB WAISTBAND
FEROZA GARMENTS LTD                                  202033257102     31-Jan-20     21 days   SR1172    SR      7392 PCS    $       30,371.62 Shipped, Waiting for payment
                      SHORT
                      WOMEN'S POPLIN RIB WAISTBAND
FEROZA GARMENTS LTD                                  202033257128     31-Jan-20     21 days   SJ6999    SR      11514 PCS   $       47,311.03 Shipped, Waiting for payment
                      SHORT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033444353      7-Feb-20     21 days   ST2379    SR      6384 PCS    $       47,880.00 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033444998      7-Feb-20     21 days   ST2322    SR      4368 PCS    $       31,825.25 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033445574      7-Feb-20     21 days   SV2123    SR      4368 PCS    $       29,689.30 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033446116      7-Feb-20     21 days   ST2383    SR      4368 PCS    $       32,760.00 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033446317      7-Feb-20     21 days   SV2300    SR      6368 PCS    $       45,422.94 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033446331      7-Feb-20     21 days   SW1947    SR      4368 PCS    $       31,449.60 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033446335      7-Feb-20     21 days   SW2053    SR      6368 PCS    $       43,283.30 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033446449      7-Feb-20     21 days   SS2346    SR      6368 PCS    $       45,849.60 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033446580      7-Feb-20     21 days   SV2301    SR      4368 PCS    $       31,156.94 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033446644      7-Feb-20     21 days   SW1948    SR      4368 PCS    $       28,007.62 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033446724      7-Feb-20     21 days   SQ2348    SR      4352 PCS    $       28,327.17 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033447631      7-Feb-20     21 days   ST2345    SR      4368 PCS    $       31,405.92 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033510610     15-Feb-20     21 days   SV2300    SR      10240 PCS   $       73,041.92 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033510670     15-Feb-20     21 days   SV2301    SR      5120 PCS    $       36,520.96 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033510844     15-Feb-20     21 days   SV2123    SR      5120 PCS    $       34,800.64 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033510894     15-Feb-20     21 days   SW2053    SR      10240 PCS   $       69,601.28 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033510958     15-Feb-20     21 days   SQ2348    SR      5120 PCS    $       33,326.08 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033511000     15-Feb-20     21 days   SW1948    SR      5120 PCS    $       32,829.44 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  002020511047     15-Feb-20     21 days   ST2379    SR     10240 PCS    $       76,800.00 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                  202033511089     15-Feb-20     21 days   ST2383    SR      5120 PCS    $       38,400.00 Shipped, Waiting for payment
                      PANT
                                     Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 10 of 27


                                                                  Nassa Group - Shipped Goods POs
                                                As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                        B/L Date (    Payment
       Vendor                 Category                 Edocs Inv No
                                                                      Shipped Date)    Terms
                                                                                                PO No    Buyer   Quantity    Invoice Amount Status
FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT           202033495330     15-Feb-20     21 days   SS1215    SR     10584 PCS   $       55,068.55 Shipped, Waiting for payment

FEROZA GARMENTS LTD   WOMENS DENIM LONG PANT           202033495416     15-Feb-20     21 days   SS1216    SR     10584 PCS   $       54,401.76 Shipped, Waiting for payment
                      MENS CRAFTSMAN CORE SS
FEROZA GARMENTS LTD                                    202033322323     21-Feb-20     21 days   SQ3135    SR      2928 PCS   $       22,964.30 Shipped, Waiting for payment
                      WORKSHIRT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                    202033510408     21-Feb-20     21 days   SW1947    SR      5120 PCS   $       36,864.00 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                    202033510530     23-Feb-20     21 days   SS2346    SR     10240 PCS   $       73,728.00 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                    202033510741     21-Feb-20     21 days   ST2322    SR      5120 PCS   $       37,304.32 Shipped, Waiting for payment
                      PANT
                      WOMENS 5 POCKET DENIM LONG
FEROZA GARMENTS LTD                                    202033510791     21-Feb-20     21 days   ST2345    SR      5120 PCS   $       36,812.80 Shipped, Waiting for payment
                      PANT
                      MENS WOVEN BIG MAN TWILL
FEROZA GARMENTS LTD                                    202033769039     21-Feb-20     21 days   SQ2992    SR      2256 PCS   $       23,692.51 Shipped, Waiting for payment
                      LONG PANT
FEROZA GARMENTS LTD   MENS DUCK CARPENTERS PANTS,      202033769051     21-Feb-20     21 days   SS3173    SR      672 PCS    $        8,193.02 Shipped, Waiting for payment
                      MEN'S ISLANDER TEXTURED TECH
FEROZA GARMENTS LTD                                    202033322363     21-Feb-20     21 days   SR3071    SR      3014 PCS   $       18,430.61 Shipped, Waiting for payment
                      SHORT
FEROZA GARMENTS LTD   MEN'S RC MODERN PULL ON SOLID    202033768909     21-Feb-20     21 days   SQ2969    SR      6552 PCS   $       24,468.08 Shipped, Waiting for payment

FEROZA GARMENTS LTD   MEN ODL CANVAS CLIFF SHORTS      202033768935     23-Feb-20     21 days   SQ3011    SR      9108 PCS   $       52,462.08 Shipped, Waiting for payment

FEROZA GARMENTS LTD   MENS ODL EXPLORER SHORT          202033768960     23-Feb-20     21 days   SR2965    SR      3384 PCS   $       16,716.96 Shipped, Waiting for payment

FEROZA GARMENTS LTD   MEN'S ODL EXPLORER SHORT         202033768866     23-Feb-20     21 days   SQ2963    SR      8856 PCS   $       43,784.06 Shipped, Waiting for payment

FEROZA GARMENTS LTD   MENS SHORTS                      202033768947     21-Feb-20     21 days   SR2960    SR     13077 PCS   $       74,695.82 Shipped, Waiting for payment
                      MEN'S ODL EXPLORER DENIM
FEROZA GARMENTS LTD                                    202033768876     23-Feb-20     21 days   SQ2967    SR      2196 PCS   $       11,911.10 Shipped, Waiting for payment
                      SHORT
                      MEN'S ODL EXPLORER DENIM
FEROZA GARMENTS LTD                                    202033768898     23-Feb-20     21 days   SQ2968    SR      846 PCS    $        4,588.70 Shipped, Waiting for payment
                      SHORT
                      MEN'S RC CARGO STRETCH SHORT
FEROZA GARMENTS LTD                                    202033768829     21-Feb-20     21 days   SQ2957    SR      7050 PCS   $       47,714.40 Shipped, Waiting for payment
                      SOLID,
FEROZA GARMENTS LTD   MEN RC MODERN PULL ON SOLID      202033768916     2-Mar-20      21 days   SQ2971    SR     11376 PCS   $       42,477.98 Shipped, Waiting for payment

FEROZA GARMENTS LTD   MEN ODL CANVAS CLIFF SHORT       202033322426     7-Mar-20      21 days   SR3012    SR      4554 PCS   $       26,231.04 Shipped, Waiting for payment

FEROZA GARMENTS LTD   MEN ODL CANVAS CLIFF SHORT       202034010981     7-Mar-20      21 days   SP3013    SR      3132 PCS   $       18,040.32 Shipped, Waiting for payment
                      MEN'S ODL RIPSTOP ELASTIC
FEROZA GARMENTS LTD                                    202034011178     7-Mar-20      21 days   SQ2961    SR      4086 PCS   $       23,339.23 Shipped, Waiting for payment
                      CARGO SHORT
                      MEN'S ODL RIPSTOP ELASTIC
FEROZA GARMENTS LTD                                    202034011405     7-Mar-20      21 days   SQ2962    SR      9720 PCS   $       55,520.64 Shipped, Waiting for payment
                      CARGO SHORT
                      MEN'S ODL RIPSTOP ELASTIC
FEROZA GARMENTS LTD                                    202033768815     7-Mar-20      21 days   SP2964    SR      2142 PCS   $       10,581.48 Shipped, Waiting for payment
                      CARGO SHORT
                      SEARS/CRAFTSMAN/MENS WORK
FEROZA GARMENTS LTD                                    202033963727     10-Mar-20     21 days   SQ3202    SR      4248 PCS   $       52,891.85 Shipped, Waiting for payment
                      WEAR
                                            Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 11 of 27


                                                                          Nassa Group - Shipped Goods POs
                                                       As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                                  B/L Date (    Payment
        Vendor                       Category                 Edocs Inv No
                                                                                Shipped Date)    Terms
                                                                                                          PO No    Buyer   Quantity     Invoice Amount Status
FEROZA GARMENTS LTD Total                                                                                                  438778 PCS   $     2,547,045.47

NASSA KNIT LTD.             BOYS WOVEN DENIM STRAIGHT FIT     201930636800         7-Oct-19     21 days                     5976 PCS    $        23,664.96 Shipped, Waiting for payment
                                                                                                          SL4951    SR
NASSA KNIT LTD.             MENS SIMPLY FLEECE CREW           201930636486         7-Oct-19     21 days                     3360 PCS    $        18,385.92 Shipped, Waiting for payment
                                                                                                          SM2931    SR
NASSA KNIT LTD.             MENS SIMPLY FLEECE CREW           201930636535         7-Oct-19     21 days                     2736 PCS    $        14,971.40 Shipped, Waiting for payment
                                                                                                          SN2927    SR
NASSA KNIT LTD.             MENS KNIT ES PROMO FLEECE CREW    201930636349        10-Oct-19     21 days                     2511 PCS    $        11,475.27 Shipped, Waiting for payment
                                                                                                          SX6310    SR
NASSA KNIT LTD.             WOMENS FLEECE JOGGER              201930683712        10-Oct-19     21 days                    12000 PCS    $        65,895.00 Shipped, Waiting for payment
                                                                                                          SL9952    SR
NASSA KNIT LTD.             WOMAN FLC STREIGHT PANT, BRAND: LAURA
                                                              201930683754
                                                                  SCOTT MISSY     10-Oct-19     21 days                    12042 PCS    $        62,377.56 Shipped, Waiting for payment
                                                                                                          SF9969    SR
NASSA KNIT LTD.             BOYS WOVEN DENIM RELAXED FIT,     201930683836        10-Oct-19     21 days                     8964 PCS    $        35,695.68 Shipped, Waiting for payment
                                                                                                          SM5001    SR
NASSA KNIT LTD.             BOYS WOVEN BLUE DENIM RELAXED FIT 201930943076        19-Oct-19     21 days                     9036 PCS    $        40,789.80 Shipped, Waiting for payment
                                                                                                          SN4970    SR
NASSA KNIT LTD.             MENS SIMPLY FLEECE CREW           201930870098        19-Oct-19     21 days   SN2926    SR      7956 PCS    $        43,528.16 Shipped, Waiting for payment

NASSA KNIT LTD.             MENS KNIT ES PROMO FLEECE CREW    201930898506        19-Oct-19     21 days                    15588 PCS    $        71,237.16 Shipped, Waiting for payment
                                                                                                          SX6310    SR
NASSA KNIT LTD.             WOMENS FLEECE CR P/O              201931059127        24-Oct-19     21 days                     490 PCS     $        32,006.80 Shipped, Waiting for payment
                                                                                                          SI6981    SR
NASSA KNIT LTD.             WOMENS KNIT FLEECE PANT           201931059019        24-Oct-19     21 days                     490 PCS     $        35,329.00 Shipped, Waiting for payment
                                                                                                          SI6980    SR
NASSA KNIT LTD.             WOMAN FLEECE CREW PULLOVER        201931233499        1-Nov-19      21 days                    30024 PCS    $       140,962.68 Shipped, Waiting for payment
                                                                                                          SJ9953    SR
NASSA KNIT LTD.             GIRLS FASHION DENIM LONG PANT     201931704895        6-Dec-19      21 days   SM5072    SR     10800 PCS    $        60,138.00 Shipped, Waiting for payment

NASSA KNIT LTD.             PULL ON TWILL LONG PANT           201931704839        7-Dec-19      21 days   SN4992    SR      8020 PCS    $        36,571.20 Shipped, Waiting for payment

NASSA KNIT LTD.             PULL ON TWILL LONG PANT,          201931704757        6-Dec-19      21 days   SM4997    SR     13296 PCS    $        58,901.28 Shipped, Waiting for payment

NASSA KNIT LTD.             BOYS WOVEN CARGO SHORTS,          201931704950        12-Dec-19     21 days   SL4999    SR      9360 PCS    $       36,504.00 Shipped, Waiting for payment

NASSA KNIT LTD. Total                                                                                                      152649 PCS   $      788,433.87
                            MENS HI VIS BASIC PULL OVER
TOY WOOD(BD)CO LTD.                                           201930346044         5-Oct-19     21 days                     2058 PCS    $        28,942.34 Shipped, Waiting for payment
                            HOODY                                                                         SO2849    SR
                            MENS HI VIS REVERSIBLE JACKET.
TOY WOOD(BD)CO LTD.                                           201930345999         5-Oct-19     21 days   SN2829    SR      1224 PCS    $        26,402.90 Shipped, Waiting for payment
                            REVERSIBLE SIDE
TOY WOOD(BD)CO LTD.         MENS CANVAS SHIRT JACKET          201930714140        10-Oct-19     21 days                     2820 PCS    $        65,460.66 Shipped, Waiting for payment
                                                                                                          SN2898    SR
TOY WOOD(BD)CO LTD.         MENS CANVAS SHIRT JACKET          201930713990        10-Oct-19     21 days                     6420 PCS    $       107,198.78 Shipped, Waiting for payment
                                                                                                          SN2945    SR
TOY WOOD(BD)CO LTD.         MENS SOFTSHELL JACKET             201931212717        1-Nov-19      21 days                     1056 PCS    $        14,982.53 Shipped, Waiting for payment
                                                                                                          SO3052    SR
TOY WOOD(BD)CO LTD.         MENS SOFTSHELL JACKET             201931212626        1-Nov-19      21 days                     470 PCS     $         6,580.00 Shipped, Waiting for payment
                                                                                                          SO3051    SR
                                             Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 12 of 27


                                                                          Nassa Group - Shipped Goods POs
                                                        As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                                                                B/L Date (    Payment
       Vendor                        Category                  Edocs Inv No
                                                                              Shipped Date)    Terms
                                                                                                        PO No    Buyer   Quantity    Invoice Amount Status
TOY WOOD(BD)CO LTD.         MENS DIEHARD HI VIS PARKA          201931212341     1-Nov-19      21 days                     1692 PCS   $        34,207.16 Shipped, Waiting for payment
                                                                                                        SR3020    SR
TOY WOOD(BD)CO LTD.         MENS DUCK HOODED JACKET            201931212977     1-Nov-19      21 days                     2502 PCS   $        61,344.04 Shipped, Waiting for payment
                                                                                                        SQ3016    SR
                            MENS CRAFTSMAN DUCK LINED BIB
TOY WOOD(BD)CO LTD.                                            201931212851     1-Nov-19      21 days                     1092 PCS   $        28,566.72 Shipped, Waiting for payment
                            OVERALL                                                                     SP3017    SR
TOY WOOD(BD)CO LTD.         MENS DUCK HOODED JACKET            201931213043     8-Nov-19      21 days                     3440 PCS   $        84,341.92 Shipped, Waiting for payment
                                                                                                        SP3018    SR
TOY WOOD(BD)CO LTD.         MENS DIEHARD HI VIS PARKA          201931212504     30-Nov-19     21 days                     1220 PCS   $        24,664.74 Shipped, Waiting for payment
                                                                                                        SP3021    SR
                            MENS CRAFTSMAN DUCK LINED BIB
TOY WOOD(BD)CO LTD.                                            201931212926     30-Nov-19     21 days                     460 PCS    $        12,033.60 Shipped, Waiting for payment
                            OVERALL                                                                     SQ3019    SR
                            MENS WOVEN HI VISIBILITY RAIN
TOY WOOD(BD)CO LTD.                                            201931213646     6-Dec-19      21 days   SP2995    SR
                                                                                                                          1176 PCS   $        23,639.95 Shipped, Waiting for payment
                            COAT
                            MENS WOVEN HI VISIBILITY RAIN
TOY WOOD(BD)CO LTD.                                            202033772674     21-Feb-20     21 days   SR3168    SR      1008 PCS   $         9,521.57 Shipped, Waiting for payment
                            PANT
                            MENS CRAFTSMAN DUCK CANVAS
TOY WOOD(BD)CO LTD.                                            202033772685     21-Feb-20     21 days   SO3049    SR      680 PCS    $        15,784.84 Shipped, Waiting for payment
                            CHORE COAT
                            MENS CRAFTSMAN DUCK CANVAS
TOY WOOD(BD)CO LTD.                                            202033772717     21-Feb-20     21 days   SQ3047    SR      1056 PCS   $        24,512.75 Shipped, Waiting for payment
                            CHORE COAT
TOY WOOD(BD)CO LTD.         MENS DUCK UTILITY VEST - SHERPA    202033772729     22-Feb-20     21 days   SO3048    SR      1070 PCS   $        26,234.26 Shipped, Waiting for payment

TOY WOOD(BD)CO LTD.         MENS DUCK UTILITY VEST - SHERPA    202033772755     23-Feb-20     21 days   SP3046    SR      1710 PCS   $        33,472.11 Shipped, Waiting for payment
                            MENS HIGH VISIBILITY ZIP UP RAIN
TOY WOOD(BD)CO LTD.                                            202033772767     21-Feb-20     21 days   SO2994    SR      2424 PCS   $        45,401.52 Shipped, Waiting for payment
                            COAT HOODY
TOY WOOD(BD)CO LTD. Total                                                                                                33578 PCS   $       673,292.39

WESTERN DRESSES LTD         LADIES TOP'S - CAMP SHIRT          201930749612     10-Oct-19     21 days                    22869 PCS   $       120,062.25 Shipped, Waiting for payment
                                                                                                        SH9957    SR
WESTERN DRESSES LTD         LADIES TOP'S - CAMP SHIRT          201930749499     12-Oct-19     21 days                     6000 PCS   $        26,040.00 Shipped, Waiting for payment
                                                                                                        SG6988    SR
WESTERN DRESSES LTD         KIDS WEAR- GIRLS DRESS             201931714013     6-Dec-19      21 days   SL5185    SR      1284 PCS   $         7,531.41 Shipped, Waiting for payment

WESTERN DRESSES LTD         KIDS WEAR- GIRLS JACKET            201931713950     7-Dec-19      21 days   SL5186    SR      2520 PCS   $        17,539.20 Shipped, Waiting for payment

WESTERN DRESSES LTD         KIDS WEAR- GIRLS JACKET            201932296833     19-Dec-19     21 days   SL5186    SR      180 PCS    $         1,252.80 Shipped, Waiting for payment

WESTERN DRESSES LTD         KIDS WEAR- GIRLS DRESS             201932296829     19-Dec-19     21 days   SL5185    SR      312 PCS    $         1,830.06 Shipped, Waiting for payment

WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            202033673077     23-Feb-20     21 days   SM9825    SR     11412 PCS   $        42,178.75 Shipped, Waiting for payment

WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            202033675346     2-Mar-20      21 days   SM9827    SR      3984 PCS   $       11,282.69 Shipped, Waiting for payment

WESTERN DRESSES LTD         MEN'S BOTTOM- SLEEPWEAR            202033674983     2-Mar-20      21 days   SM9826    SR      1792 PCS   $         5,074.94 Shipped, Waiting for payment

WESTERN DRESSES LTD         LADIES TOP'S - CAMP SHIRT          202034048551     7-Mar-20      21 days   SH7024    SR      5370 PCS   $       32,424.06 Shipped, Waiting for payment

WESTERN DRESSES LTD Total                                                                                                55723 PCS   $      265,216.16
             Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 13 of 27


                                      Nassa Group - Shipped Goods POs
                    As per Vendor Cancellation letter mail on (Tuesday, May 5, 2020 12:29 AM)
                                            B/L Date (    Payment
Vendor   Category          Edocs Inv No
                                          Shipped Date)    Terms
                                                                    PO No    Buyer      Quantity      Invoice Amount Status

                                                                             SR Total    764395 PCS   $     4,797,359.50

                                                                            Grand Total 1289803 PCS   $     8,020,189.83
                          Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 14 of 27


                                           Nassa Group - Ready to Ship Goods POs
                               As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor                Category                           PO No        Buyer                Quantity       Invoice Amount   Status
Feroza Garments Ltd   OPP KNIT DENIM                     BDEJL         KM                      4,000         $15,000.00    Ready for Shipment
Feroza Garments Ltd   OPP KNIT DENIM                     BDEJL         KM                      4,000         $15,000.00    Ready for Shipment
Feroza Garments Ltd   EGP BOOTCUT DENIM - BASIC AVG     BDDQW          KM                     3,432          $18,773.04    Ready for Shipment
Feroza Garments Ltd   EGP BOOTCUT DENIM - BASIC AVG     BDDQW          KM                     3,432          $18,773.04    Ready for Shipment
Feroza Garments Ltd   DENIM STRETCH PULL ON PANT AVGBDDRY/BDEHB        KM                     5,880          $29,047.20    Ready for Shipment
Feroza Garments Ltd   5-PKT EGP DENIM                    BDEQ2         KM                     1,080           $7,344.00    Ready for Shipment
Feroza Garments Ltd   5-PKT EGP DENIM                    SI7057        KM                       666           $4,528.80    Ready for Shipment
Feroza Garments Ltd   5-PKT EGP DENIM                    BDEQ1         KM                     1,080           $7,344.00    Ready for Shipment
Feroza Garments Ltd   SUPER DUPER HIGH RISE      BDEJQ / BDEJP / BDEPK KM                     1,988          $13,458.76    Ready for Shipment
Feroza Garments Ltd   SUPER DUPER HIGH RISE      BDEJQ / BDEJP / BDEPK KM                     1,988          $13,458.76    Ready for Shipment
Feroza Garments Ltd   SUPER DUPER HIGH RISE      BDEJQ / BDEJP / BDEPK KM                     2,385          $16,146.45    Ready for Shipment
Feroza Garments Ltd   SPENCER DENIM                 BDEGR / BDDYN      KM                     4,560          $29,822.40    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                   BDELU         KM                     3,696          $33,707.52    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                   BDERD         KM                     5,376          $49,029.12    Ready for Shipment
Feroza Garments Ltd   DUCK CARPENTER PANTS              BDELW          KM                     1,362          $14,409.96    Ready for Shipment
Feroza Garments Ltd   DUCK CARPENTER PANTS              BDELW          KM                     2,160          $22,852.80    Ready for Shipment
Feroza Garments Ltd   DUCK CARPENTER PANTS               BDELY         KM                     5,359          $56,698.22    Ready for Shipment
Feroza Garments Ltd   DOUBLE KNEE WORK PANT              BDERB         KM                     2,094          $27,159.18    Ready for Shipment
Feroza Garments Ltd   DUCK BIB OVERALL (UNLINED)         BDERC         KM                       984          $16,619.76    Ready for Shipment
Feroza Garments Ltd   DUCK BIB OVERALL (UNLINED)         BDERC         KM                     1,080          $18,241.20    Ready for Shipment
Feroza Garments Ltd   PAINTERS OVERALL              MC9CK11009MZ       KM                       570           $8,190.90    Ready for Shipment
Feroza Garments Ltd   DENIM SHORTS                  MC9CK24102MZ       KM                       960          $10,963.20    Ready for Shipment
Feroza Garments Ltd   BE PULL ON PATTERN SHORT       BDERM/BDERN       KM                     5,060          $19,430.40    Ready for Shipment
Feroza Garments Ltd   BE PULL ON SOLID SHORT          BDERK/BDERL      KM                    10,582          $38,624.30    Ready for Shipment
Feroza Garments Ltd   BE PULL ON SOLID SHORT          BDERK/BDERL      KM                     9,502          $34,682.30    Ready for Shipment
Feroza Garments Ltd   BE PULL ON SOLID SHORT          BDERK/BDERL      KM                     8,098          $29,557.70    Ready for Shipment
Feroza Garments Ltd   BE PULL ON SOLID SHORT          BDERK/BDERL      KM                     7,056          $25,754.40    Ready for Shipment
Feroza Garments Ltd   R66 STRETCH SOLID JOGGER           BDERO         KM                     1,542           $9,622.08    Ready for Shipment
Feroza Garments Ltd   R66 STRETCH SOLID JOGGER           BDERO         KM                     1,390           $8,673.60    Ready for Shipment
Feroza Garments Ltd   R66 STRETCH SOLID JOGGER           BDERO         KM                     1,182           $7,375.68    Ready for Shipment
Feroza Garments Ltd   RT DENIM SHORT LT WASH             BDEQE         KM                     2,200          $13,376.00    Ready for Shipment
                              Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 15 of 27


                                                Nassa Group - Ready to Ship Goods POs
                                    As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor                    Category                                  PO No            Buyer      Quantity       Invoice Amount    Status
Feroza Garments Ltd       RB DENIM SHORT WHITE                     SP3198             KM           1,620           $9,752.40     Ready for Shipment
Feroza Garments Ltd       RT DENIM SHORT WHITE                     BDEQF              KM           1,206           $7,260.12     Ready for Shipment
Feroza Garments Ltd       RT DENIM SHORT DK WASH                   BDEQG              KM           2,640          $14,995.20     Ready for Shipment
Feroza Garments Ltd       RT DENIM SHORT BLK                       BDEQH              KM           2,200          $14,124.00     Ready for Shipment
Feroza Garments Ltd
Total                                                                                             112,410          $679,796.49
NASSA KNIT LTD            PULL ON PANT - BASIC COLOR                BDHSL              KM           2,000           $9,500.00    Ready for Shipment
NASSA KNIT LTD            PULL ON PANT - BASIC COLOR                BDHSL              KM           1,680           $7,980.00    Ready for Shipment
NASSA KNIT LTD            PULL ON PANT - BASIC COLOR                BDHSL              KM           1,480           $7,030.00    Ready for Shipment
NASSA KNIT LTD            PULL ON PANT - BASIC COLOR                BDHSL              KM           1,280           $6,080.00    Ready for Shipment
                          TABLE 2 WOVEN CARGO SHORT -
NASSA KNIT LTD                                                      BDHSN                            3,096                       Ready for Shipment
                          SOLID COLOR                                                  KM                          $12,693.60
                          TABLE 2 WOVEN CARGO SHORT -
NASSA KNIT LTD                                                      BDHSN                            2,904                       Ready for Shipment
                          SOLID COLOR                                                  KM                          $11,906.40
                          TABLE 2 WOVEN CARGO SHORT -
NASSA KNIT LTD                                                      BDHSN                            2,700                       Ready for Shipment
                          SOLID COLOR                                                  KM                          $11,070.00
                          TABLE 2 WOVEN CARGO SHORT -
NASSA KNIT LTD                                                      BDHSN                            2,400                       Ready for Shipment
                          SOLID COLOR                                                  KM                           $9,840.00
NASSA KNIT LTD
                                                                                                   17,540
Total                                                                                                              $76,100.00
Toy Wood (BD) Co., Ltd.   FASHION JOGGER                     BDEFW                     KM             1,800         $9,990.00    Ready for Shipment
Toy Wood (BD) Co., Ltd.   FASHION JOGGER                     BDEFW                     KM             1,800         $9,990.00    Ready for Shipment
Toy Wood (BD) Co., Ltd.   FASHION SHORT                       BDDYJ                    KM             1,800         $8,532.00    Ready for Shipment
Toy Wood (BD) Co., Ltd.   FASHION SHORT                       BDDYJ                    KM             1,800         $8,532.00    Ready for Shipment
                          SP BE/SS BB HANGING BASIC
Toy Wood (BD) Co., Ltd.                                   BS20BE20005BB                KM            4,272                       Ready for Shipment
                          LINEN PANT                                                                               $21,018.24
Toy Wood (BD) Co., Ltd.   SP BE/SS BB HANGING BASIC LINEN PANT
                                                          BS20BE20005BB                KM            3,564         $17,534.88    Ready for Shipment
Toy Wood (BD) Co., Ltd.   HI VIS VEST W/ POCKETS              BDELR                    KM            1,020          $8,874.00    Ready for Shipment
Toy Wood (BD) Co., Ltd.   HI VIS VEST W/ POCKETS              BDELR                    KM            1,020          $8,874.00    Ready for Shipment
Toy Wood (BD) Co., Ltd.   SP ATHLETECH SINGLE MESH PANTS      BDEJD                    KM            4,384         $12,801.28    Ready for Shipment
Toy Wood (BD) Co., Ltd.   SP ATHLETECH SINGLE MESH PANTS      BDEJD                    KM            4,116         $12,018.72    Ready for Shipment
                         Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 16 of 27


                                           Nassa Group - Ready to Ship Goods POs
                               As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor                  Category                               PO No            Buyer      Quantity       Invoice Amount   Status
Toy Wood (BD) Co., Ltd. SP ATHLETECH SINGLE MESH PANTS         BDEJE             KM           1,860          $5,431.20     Ready for Shipment
Toy Wood (BD) Co., Ltd. SP ATHLETECH SINGLE MESH PANTS         BDEJE             KM           1,740          $5,080.80     Ready for Shipment
Toy Wood (BD) Co., Ltd. Total                                                                29,176         $128,677.12
WESTERN DRESSES LTDFULL PLACKET CHAMBRY DRESS                 BDDPR               KM             1,596                     Ready for Shipment
                                                                                                               $9,751.56
WESTERN DRESSES LTDDENIM LAYERING JACKET            BDEBX                         KM             2,664        $18,781.20   Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO              BDEBU                         KM            1,817         $15,647.85   Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO              BDEBV                         KM            1,830         $18,208.50   Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO              BDEBR                         KM            1,817         $15,647.85   Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET              BDEIW / BDEIV                    KM               18           $112.32    Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET              BDEIW / BDEIV                    KM              261          $1,628.64   Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET              BDEIW / BDEIV                    KM            1,206          $7,525.44   Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET              BDEIY / BDEIX                    KM            1,206          $7,814.88   Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET              BDEIW / BDEIV                    KM              504          $3,144.96   Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION TEE
                                                     BDEJC                        KM            3,216          $5,788.80   Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION TEE
                                                     BDEJC                        KM            3,216          $5,788.80   Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION TEE
                                                     BDEJC                        KM            1,404          $2,527.20   Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION TEE
                                                     BDEJC                        KM            1,404          $2,527.20   Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION SHORTS
                                                     BDEIJ                        KM            3,216          $5,788.80   Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION SHORTS
                                                     BDEIJ                        KM            3,216          $5,788.80   Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION SHORTS
                                                     BDEIJ                        KM            1,488          $2,678.40   Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION SHORTS
                                                     BDEIJ                        KM            1,488          $2,678.40   Ready for Shipment
WESTERN DRESSES LTDCLASSIC POPLINE SLEEP PANTS      BDEQ8                         KM              576          $2,655.36   Ready for Shipment
WESTERN DRESSES LTDCLASSIC POPLINE SLEEP PANTS      BDEQ8                         KM              576          $2,655.36   Ready for Shipment
WESTERN DRESSES LTDCLASSIC POPLINE SLEEP PANTS      BDEQ8                         KM              156           $719.16    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    BDEW9                         KM            4,560         $15,321.60   Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    BDEW9                         KM            4,560         $15,321.60   Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    BDEW9                         KM            4,560         $15,321.60   Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    BDEW9                         KM            4,560         $15,321.60   Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    BDEW9                         KM            6,848         $23,009.28   Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    BDEW9                         KM            3,192         $10,725.12   Ready for Shipment
                        Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 17 of 27


                                          Nassa Group - Ready to Ship Goods POs
                              As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor              Category                          PO No                    Buyer      Quantity       Invoice Amount   Status
WESTERN DRESSES LTDCVC CAMPSHIRT                     BDEW9                      KM           1,288           $4,327.68    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                     BDEW9                      KM           1,288           $4,327.68    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                     BDEBW                      KM           3,264          $12,958.08    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                     BDEBW                      KM           2,616          $10,385.52    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                     BDEBW                      KM           2,616          $10,385.52    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                     BDEBW                      KM           2,616          $10,385.52    Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET                BDEIY / BDEIX                KM              18            $116.64     Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET                BDEIY / BDEIX                KM             261           $1,691.28    Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET                BDEIY/ BDEIX                 KM             264           $1,710.72    Ready for Shipment
WESTERN DRESSES LTD Total                                                                   75,386         $289,168.92
Feroza Garments Ltd OPP KNIT DENIM                   SY7767                      SR           3,000         $11,250.00    Ready for Shipment
Feroza Garments Ltd OPP KNIT DENIM                   SY7767                      SR           3,000         $11,250.00    Ready for Shipment
Feroza Garments Ltd EGP BOOTCUT DENIM - BASIC AVG    ST1217                      SR          3,288          $17,985.36    Ready for Shipment
Feroza Garments Ltd EGP BOOTCUT DENIM - BASIC AVG    ST1217                      SR          3,288          $17,985.36    Ready for Shipment
Feroza Garments Ltd EGP BOOTCUT DENIM - BASIC SHORT SS1218                       SR          3,288          $17,656.56    Ready for Shipment
Feroza Garments Ltd EGP BOOTCUT DENIM - BASIC SHORT SS1218                       SR          3,288          $17,656.56    Ready for Shipment
Feroza Garments Ltd DENIM STRETCH PULL ON PANT AVG SW2025                        SR          3,528          $17,428.32    Ready for Shipment
Feroza Garments Ltd DENIM STRETCH PULL ON PANT AVG SW2026                        SR          3,288          $16,242.72    Ready for Shipment
Feroza Garments Ltd TWILL STRETCH PULL ON PANT AVG   SV2449                      SR          3,288          $18,807.36    Ready for Shipment
Feroza Garments Ltd DENIM STRETCH PULL ON PANT SHORT SV1946                      SR          5,880          $28,282.80    Ready for Shipment
Feroza Garments Ltd DENIM STRETCH PULL ON PANT SHORT SV1947                      SR          3,528          $16,969.68    Ready for Shipment
Feroza Garments Ltd DENIM STRETCH PULL ON PANT SHORT SV1948                      SR          3,288          $15,815.28    Ready for Shipment
Feroza Garments Ltd TWILL STRETCH PULL ON PANT SHORT SQ2439                      SR          3,288          $18,544.32    Ready for Shipment
Feroza Garments Ltd DENIM STRETCH PULL ON PANT AVG    SI6993                     SR          2,093          $10,067.33    Ready for Shipment
Feroza Garments Ltd DENIM STRETCH PULL ON PANT AVG    SI6993                     SR          1,256           $6,041.36    Ready for Shipment
Feroza Garments Ltd DENIM STRETCH PULL ON PANT AVG    SI6993                     SR          1,172           $5,637.32    Ready for Shipment
Feroza Garments Ltd TWILL STRETCH PULL ON PANT AVG    SJ6996                     SR          1,172           $6,610.08    Ready for Shipment
Feroza Garments Ltd RIB WAISTBAND RUCHED CAPRI       ST2074                      SR          5,877          $35,026.92    Ready for Shipment
Feroza Garments Ltd RIB WAISTBAND RUCHED CAPRI       ST2074                      SR          3,528          $21,026.88    Ready for Shipment
Feroza Garments Ltd RIB WAISTBAND RUCHED CAPRI       ST2074                      SR          3,528          $21,026.88    Ready for Shipment
Feroza Garments Ltd RIB WAISTBAND RUCHED CAPRI       ST2074                      SR          3,285          $19,578.60    Ready for Shipment
                          Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 18 of 27


                                           Nassa Group - Ready to Ship Goods POs
                               As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor                Category                            PO No        Buyer               Quantity       Invoice Amount   Status
Feroza Garments Ltd   RIB WAISTBAND RUCHED CAPRI         ST2074          SR                   3,285          $19,578.60    Ready for Shipment
Feroza Garments Ltd   RIB WAISTBAND RUCHED CAPRI         ST2074          SR                     918           $5,471.28    Ready for Shipment
Feroza Garments Ltd   RIB WAISTBAND RUCHED CAPRI         SI7022          SR                   2,616          $15,434.40    Ready for Shipment
Feroza Garments Ltd   RIB WAISTBAND RUCHED CAPRI         SI7022          SR                   1,572           $9,274.80    Ready for Shipment
Feroza Garments Ltd   RIB WAISTBAND RUCHED CAPRI         SI7022          SR                   1,572           $9,274.80    Ready for Shipment
Feroza Garments Ltd   RIB WAISTBAND RUCHED CAPRI         SI7022          SR                   1,464           $8,637.60    Ready for Shipment
Feroza Garments Ltd   5-PKT EGP DENIM                    SI7058          SR                     666           $4,528.80    Ready for Shipment
Feroza Garments Ltd   SUPER DUPER HIGH RISE     SV2299 / SV2146 / SS2321 SR                   2,044          $13,837.88    Ready for Shipment
Feroza Garments Ltd   SUPER DUPER HIGH RISE     SV2299 / SV2146 / SS2321 SR                   2,044          $13,837.88    Ready for Shipment
Feroza Garments Ltd   SUPER DUPER HIGH RISE     SV2299 / SV2146 / SS2321 SR                   2,044          $13,837.88    Ready for Shipment
Feroza Garments Ltd   SUPER DUPER HIGH RISE     SV2299 / SV2146 / SS2321 SR                   2,453          $16,606.81    Ready for Shipment
Feroza Garments Ltd   SPENCER DENIM                 SW1923 / SV1873      SR                   4,747          $31,045.38    Ready for Shipment
Feroza Garments Ltd   DOUBLE KNEE WORK PANT              SQ3204          SR                   4,080          $52,917.60    Ready for Shipment
Feroza Garments Ltd   CRAFTSMAN DUCK SHORTS              SQ3212          SR                   1,824          $20,830.08    Ready for Shipment
Feroza Garments Ltd   CRAFTSMAN DUCK SHORTS              SQ3212          SR                   1,416          $16,170.72    Ready for Shipment
Feroza Garments Ltd   CRAFTSMAN DUCK SHORTS              SQ3212          SR                     504           $5,755.68    Ready for Shipment
Feroza Garments Ltd   CRAFTSMAN DUCK SHORTS              SQ3212          SR                   1,536          $17,541.12    Ready for Shipment
Feroza Garments Ltd   PAINTER PANTS                      SR3175          SR                     444           $4,204.68    Ready for Shipment
Feroza Garments Ltd   RC MODERN PULL ON PATTERN SHORT SP2970             SR                     162            $644.76     Ready for Shipment
Feroza Garments Ltd   RC MODERN PULL ON PATTERN SHORT SP2970             SR                   1,728           $6,877.44    Ready for Shipment
Feroza Garments Ltd   RC MODERN PULL ON PATTERN SHORT SR2972             SR                   2,592          $10,316.16    Ready for Shipment
Feroza Garments Ltd   RC CARGO STRETCH SHORT PATTERN SQ3242/SQ3243       SR                   4,526          $32,360.90    Ready for Shipment
Feroza Garments Ltd   BE PULL ON PATTERN SHORT       BDERM/BDERN         SR                   6,176          $23,715.84    Ready for Shipment
Feroza Garments Ltd   RC STRETCH SOLID JOGGER PANT SX6351/SX6352         SR                  11,142          $69,526.08    Ready for Shipment
Feroza Garments Ltd   RC STRETCH SOLID JOGGER PANT SX6351/SX6352         SR                  10,017          $62,506.08    Ready for Shipment
Feroza Garments Ltd   RC STRETCH SOLID JOGGER PANT SX6351/SX6352         SR                   7,416          $46,275.84    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                   SR3334          SR                   6,384          $58,222.08    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                   SQ3231          SR                   5,400          $49,248.00    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                   SQ3232          SR                   2,328          $21,231.36    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                   SR3334          SR                   2,616          $23,857.92    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                   SQ3231          SR                   2,424          $22,106.88    Ready for Shipment
                          Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 19 of 27


                                           Nassa Group - Ready to Ship Goods POs
                               As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor                Category                                PO No       Buyer            Quantity       Invoice Amount   Status
Feroza Garments Ltd   TWILL WORK PANTS                       SQ3232        SR                 1,032           $9,411.84    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                       SR3233        SR                   984           $8,974.08    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                       SR3334        SR                 2,808          $25,608.96    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                       SQ3231        SR                 2,760          $25,171.20    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                       SQ3232        SR                 1,248          $11,381.76    Ready for Shipment
Feroza Garments Ltd   TWILL WORK PANTS                       SR3233        SR                 1,200          $10,944.00    Ready for Shipment
Feroza Garments Ltd   DUCK CARPENTER PANTS               MC9CT28101MZ      SR                 8,658          $91,601.64    Ready for Shipment
Feroza Garments Ltd   DUCK CARPENTER PANTS               MC9CT28101MZ      SR                 8,064          $85,317.12    Ready for Shipment
Feroza Garments Ltd   DUCK CARPENTER PANTS               MC9CT28101MZ      SR                 4,554          $48,181.32    Ready for Shipment
Feroza Garments Ltd   DUCK CARPENTER PANTS               MC9CT28101MZ      SR                 3,006          $31,803.48    Ready for Shipment
Feroza Garments Ltd   PAINTER PANTS                          SR3175        SR                 5,904          $55,910.88    Ready for Shipment
Feroza Garments Ltd   PAINTERS OVERALL                       SQ3171        SR                 4,200          $60,354.00    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH PANT            MS20OL28038MZ      SR                 4,614          $43,833.00    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH PANT            MS20OL28038MZ      SR                 4,218          $40,071.00    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH PANT            MS20OL28038MZ      SR                 4,002          $38,019.00    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                   224           $1,408.96    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                 2,142          $13,473.18    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                   224           $1,408.96    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                 2,142          $13,473.18    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                   140            $880.60     Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                 1,988          $12,504.52    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                   126            $792.54     Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                 1,988          $12,504.52    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                   558           $3,509.82    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                 1,458           $9,170.82    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                   504           $3,170.16    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                 1,098           $6,906.42    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                   414           $2,604.06    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                   792           $4,981.68    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                   360           $2,264.40    Ready for Shipment
Feroza Garments Ltd   ODL TEXTURED TECH SHORT         SO3247/SO3248/SP3249 SR                   432           $2,717.28    Ready for Shipment
                              Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 20 of 27


                                               Nassa Group - Ready to Ship Goods POs
                                   As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor                    Category                               PO No              Buyer      Quantity       Invoice Amount      Status
Feroza Garments Ltd       RB DENIM SHORT LT WASH                SR3197               SR           3,640          $22,131.20       Ready for Shipment
Feroza Garments Ltd       RB DENIM SHORT DK WASH             MS20RC29293M            SR           4,368          $24,810.24       Ready for Shipment
Feroza Garments Ltd       RB DENIM SHORT BLK                    SO3199               SR           3,640          $23,368.80       Ready for Shipment
Feroza Garments Ltd
Total                                                                                            248,781          $1,805,229.64
Toy Wood (BD) Co., Ltd.   FASHION JOGGER                          SK5220              SR            1,800           $9,990.00     Ready for Shipment
Toy Wood (BD) Co., Ltd.   FASHION JOGGER                          SK5220              SR            1,800           $9,990.00     Ready for Shipment
Toy Wood (BD) Co., Ltd.   FASHION SHORT                           SL5223              SR            1,800           $8,532.00     Ready for Shipment
Toy Wood (BD) Co., Ltd.   FASHION SHORT                           SL5223              SR            1,800           $8,532.00     Ready for Shipment
                          SP BE/SS BB TABLE 1 WOVEN
Toy Wood (BD) Co., Ltd.                                           SN5072              SR            3,564                         Ready for Shipment
                          SHORT                                                                                    $11,761.20
                          SP BE/SS BB TABLE 1 WOVEN
Toy Wood (BD) Co., Ltd.                                           SN5072              SR            3,204                         Ready for Shipment
                          SHORT                                                                                    $10,573.20
                          SP BE/SS BB TABLE 1 WOVEN
Toy Wood (BD) Co., Ltd.                                           SN5072              SR            1,536                         Ready for Shipment
                          SHORT                                                                                     $5,068.80
                          SP BE/SS BB TABLE 1 WOVEN
Toy Wood (BD) Co., Ltd.                                           SN5072              SR            1,536                         Ready for Shipment
                          SHORT                                                                                     $5,068.80
                          SP BE/SS BB GET OUTSIDE
Toy Wood (BD) Co., Ltd.   CARGO TECH PANT (CHAIN                  SM5073              SR            3,252                         Ready for Shipment
                          MINUS HOT)                                                                               $22,764.00
                          SP BE/SS BB GET OUTSIDE
Toy Wood (BD) Co., Ltd.   CRINKLE JOGGER (CHAIN MINUS             SM5074              SR            2,976                         Ready for Shipment
                          HOT)                                                                                     $17,766.72
                          SP BE/SS BB GET OUTSIDE
Toy Wood (BD) Co., Ltd.   CONVERTIBLE PANT (CHAIN                 SL5076              SR            2,976                         Ready for Shipment
                          MINUS HOT)                                                                               $21,129.60
                          SP BE/SS BB GET OUTSIDE
Toy Wood (BD) Co., Ltd.   CONVERTIBLE PANT (CHAIN                 SL5076              SR            2,976                         Ready for Shipment
                          MINUS HOT)                                                                               $21,129.60
                          SP BE/SS BB GET OUTSIDE
Toy Wood (BD) Co., Ltd.   TABLE SHORT (CHAIN MINUS                SM5077              SR            3,252                         Ready for Shipment
                          HOT)                                                                                     $10,146.24
                         Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 21 of 27


                                           Nassa Group - Ready to Ship Goods POs
                               As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor                  Category                               PO No            Buyer      Quantity       Invoice Amount    Status
                        SP BE/SS BB GET OUTSIDE
Toy Wood (BD) Co., Ltd. TABLE SHORT (CHAIN MINUS              SM5077              SR            2,976                       Ready for Shipment
                        HOT)                                                                                   $9,285.12
                        SP BE/SS BB GET OUTSIDE
Toy Wood (BD) Co., Ltd. TABLE SHORT (CHAIN MINUS              SM5077              SR            2,976                       Ready for Shipment
                        HOT)                                                                                   $9,285.12
                        SP BE/SS BB GET OUTSIDE
Toy Wood (BD) Co., Ltd. TABLE SHORT (CHAIN MINUS              SM5077              SR            2,976                       Ready for Shipment
                        HOT)                                                                                   $9,285.12
                        SP BE/SS BB HANGING BASIC
Toy Wood (BD) Co., Ltd.                                       SN5104              SR            4,272                       Ready for Shipment
                        LINEN PANT                                                                            $21,018.24
                        SP BE/SS BB HANGING BASIC
Toy Wood (BD) Co., Ltd.                                       SN5104              SR            3,564                       Ready for Shipment
                        LINEN PANT                                                                             $17,534.88
Toy Wood (BD) Co., Ltd. HI VIS VEST                            SS3172             SR           2,232           $15,579.36   Ready for Shipment
Toy Wood (BD) Co., Ltd. HI VIS VEST                            SS3172             SR           3,144           $21,945.12   Ready for Shipment
Toy Wood (BD) Co., Ltd. HI VIS VEST W/ POCKETS                SQ3189              SR             384            $3,340.80   Ready for Shipment
Toy Wood (BD) Co., Ltd. HI VIS VEST W/ POCKETS                SQ3189              SR             144            $1,252.80   Ready for Shipment
Toy Wood (BD) Co., Ltd. HI VIS OVERALL                         SR3178             SR           1,320           $21,357.60   Ready for Shipment
Toy Wood (BD) Co., Ltd. HI VIS VEST                            SS3172             SR           5,376           $37,524.48   Ready for Shipment
Toy Wood (BD) Co., Ltd. HI VIS VEST W/ POCKETS                SQ3189              SR             488            $4,245.60   Ready for Shipment
Toy Wood (BD) Co., Ltd. HI VIS OVERALL                         SR3178             SR           1,320           $21,357.60   Ready for Shipment
Toy Wood (BD) Co., Ltd. SP ATHLETECH SINGLE MESH PANTS        SM5066              SR           1,200            $3,504.00   Ready for Shipment
Toy Wood (BD) Co., Ltd. SP ATHLETECH SINGLE MESH PANTS        SM5066              SR           1,200            $3,504.00   Ready for Shipment
Toy Wood (BD) Co., Ltd. SP ATHLETECH SINGLE MESH PANTS        SM5066              SR           1,044            $3,048.48   Ready for Shipment
Toy Wood (BD) Co., Ltd. SP ATHLETECH SINGLE MESH PANTS        SM5066              SR           1,044            $3,048.48   Ready for Shipment
Toy Wood (BD) Co., Ltd. SP EVERLAST WALL LW JACKET            SN5067              SR           1,992           $14,442.00   Ready for Shipment
Toy Wood (BD) Co., Ltd. SP EVERLAST WALL LW JACKET            SN5067              SR           1,992           $14,442.00   Ready for Shipment
Toy Wood (BD) Co., Ltd. SP EVERLAST WALL LW JACKET            SN5067              SR           1,440           $10,440.00   Ready for Shipment
Toy Wood (BD) Co., Ltd. SP EVERLAST WALL LW JACKET            SN5067              SR           1,440           $10,440.00   Ready for Shipment
Toy Wood (BD) Co., Ltd. Total                                                                 74,996          $418,332.96
WESTERN DRESSES LTDDENIM LAYERING JACKET                      SL5229              SR            2,760          $19,458.00   Ready for Shipment
                        Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 22 of 27


                                         Nassa Group - Ready to Ship Goods POs
                             As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor             Category                           PO No                   Buyer      Quantity       Invoice Amount   Status
WESTERN DRESSES LTDDENIM LAYERING JACKET             SL5229                    SR            2,760         $19,458.00    Ready for Shipment
WESTERN DRESSES LTDDENIM LAYERING JACKET             BDEBX                     SR            2,664         $18,781.20    Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO                BDEBS                    SR           5,706          $46,675.08    Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO                BDEBT                    SR           1,830          $17,220.30    Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO               SV2350                    SR           4,707          $30,764.98    Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO                SI7026                   SR           1,836          $17,276.76    Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO                SI7026                   SR           2,094          $17,024.22    Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO               ST2352                    SR           1,317          $11,392.05    Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO               ST2352                    SR           1,836          $18,268.20    Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO               ST2352                    SR           1,464          $14,566.80    Ready for Shipment
WESTERN DRESSES LTDDENIM JACKET INDIGO               ST2349                    SR           1,317          $11,392.05    Ready for Shipment
WESTERN DRESSES LTDBOYFRIEND DENIM JACKET        SV2351 / SS2376               SR             126           $1,482.39    Ready for Shipment
WESTERN DRESSES LTDBOYFRIEND DENIM JACKET        SV2351 / SS2376               SR             135           $1,588.28    Ready for Shipment
WESTERN DRESSES LTDCOLOR WASHED  DENIM  CROP JACKET
                                                 SV2353 / SS2377               SR             126           $1,412.78    Ready for Shipment
WESTERN DRESSES LTDCOLOR WASHED DENIM CROP JACKETSV2353 / SS2377               SR             126           $1,412.78    Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET              SQ2434 / SP2435               SR             243           $1,516.32    Ready for Shipment
WESTERN DRESSES LTDBOYFRIEND DENIM JACKET        SV2351 / SS2376               SR             891          $10,482.62    Ready for Shipment
WESTERN DRESSES LTDBOYFRIEND DENIM JACKET        SV2351 / SS2376               SR           1,305          $15,353.33    Ready for Shipment
WESTERN DRESSES LTDCOLOR WASHED DENIM CROP JACKETSV2353 / SS2377               SR             891           $9,990.34    Ready for Shipment
WESTERN DRESSES LTDCOLOR WASHED DENIM CROP JACKETSV2353 / SS2377               SR             891           $9,990.34    Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET              SQ2434 / SP2435               SR           2,664          $16,623.36    Ready for Shipment
WESTERN DRESSES LTDBOYFRIEND DENIM JACKET        SV2351 / SS2376               SR             624           $7,341.36    Ready for Shipment
WESTERN DRESSES LTDBOYFRIEND DENIM JACKET        SV2351 / SS2376               SR             612           $7,200.18    Ready for Shipment
WESTERN DRESSES LTDCOLOR WASHED DENIM CROP JACKETSV2353 / SS2377               SR             624           $6,996.60    Ready for Shipment
WESTERN DRESSES LTDCOLOR WASHED DENIM CROP JACKETSV2353 / SS2377               SR             624           $6,996.60    Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET              SQ2434 / SP2435               SR           1,080           $6,739.20    Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION TEE
                                                     SM5046                    SR           1,992           $3,585.60    Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION TEE
                                                     SM5046                    SR           1,992           $3,585.60    Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION TEE
                                                     SM5046                    SR           1,200           $2,160.00    Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION TEE
                                                     SM5046                    SR           1,200           $2,160.00    Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION SHORTS
                                                     SL5047                    SR           1,992           $3,585.60    Ready for Shipment
                       Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 23 of 27


                                        Nassa Group - Ready to Ship Goods POs
                            As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor             Category                          PO No                   Buyer      Quantity       Invoice Amount   Status
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION SHORTS
                                                    SL5047                    SR           1,992           $3,585.60    Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION SHORTS
                                                    SL5047                    SR           1,200           $2,160.00    Ready for Shipment
WESTERN DRESSES LTDSP ATHLETECH SINGLE COMPRESSION SHORTS
                                                    SL5047                    SR           1,200           $2,160.00    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    ST2375                    SR           1,976          $10,769.20    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    ST2375                    SR           1,976          $10,769.20    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    ST2375                    SR           1,976          $10,769.20    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    ST2375                    SR           1,976          $10,769.20    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    ST2375                    SR           1,976          $10,769.20    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    ST2375                    SR             920           $5,014.00    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    ST2375                    SR           1,320           $7,194.00    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    ST2375                    SR           1,320           $7,194.00    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2354                    SR           3,528          $14,253.12    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2354                    SR           3,528          $14,253.12    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2354                    SR           3,528          $14,253.12    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2354                    SR           3,528          $14,253.12    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2354                    SR           4,704          $19,004.16    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2354                    SR           3,290          $13,291.60    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2354                    SR             917           $3,704.68    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2354                    SR             917           $3,704.68    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SI7013                    SR           2,094           $8,355.06    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SI7013                    SR           1,572           $6,272.28    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SI7013                    SR           1,572           $6,272.28    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SI7013                    SR           1,572           $6,272.28    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SI7013                    SR             468           $1,867.32    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SI7025                    SR           1,968           $9,761.28    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SI7025                    SR           1,968           $9,761.28    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SI7025                    SR           1,836           $9,106.56    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SI7025                    SR           1,836           $9,106.56    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2522                    SR           3,528          $11,854.08    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2522                    SR           3,528          $11,854.08    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                    SV2522                    SR           3,528          $11,854.08    Ready for Shipment
                       Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 24 of 27


                                        Nassa Group - Ready to Ship Goods POs
                            As per Vendor Cancellation letter mail on (Tuesday, April 21, 2020 12:12 AM)
Vendor             Category                                PO No             Buyer      Quantity       Invoice Amount    Status
WESTERN DRESSES LTDCVC CAMPSHIRT                          SV2522              SR           3,528           $11,854.08    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                          SV2522              SR           4,704           $15,805.44    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                          SV2522              SR           3,290           $11,054.40    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                          SV2522              SR             922            $3,097.92    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                          SV2522              SR             922            $3,097.92    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                           SI7030             SR           2,094            $8,313.18    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                           SI7030             SR           1,572            $6,240.84    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                           SI7030             SR           1,572            $6,240.84    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                           SI7030             SR           1,572            $6,240.84    Ready for Shipment
WESTERN DRESSES LTDCVC CAMPSHIRT                       SI7030/SI7026          SR             468            $1,857.96    Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET                   SQ2436 / SR2437         SR             207            $1,341.36    Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET                   SQ2436 / SR2437         SR           1,827           $11,838.96    Ready for Shipment
WESTERN DRESSES LTDOPP DENIM JACKET                   SQ2436 / SR2437         SR             948            $6,143.04    Ready for Shipment
WESTERN DRESSES LTD Total                                                                140,497          $735,816.04
Grand Total                                                                              698,786         $4,133,121.17
                                    Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 25 of 27


                                    Nassa Group - Transform Liability for Unfinished Goods
Vendor                     Category                    Style             PO No          Buyer Quantity   PO Value $    Materials Value $   Status
Feroza Garments Ltd.       R66 STRETCH PRINT JOGGER PANT
                                                       MS20RT28487YM     wings sheet    KM    1,032      $6,800.88     $4,080.53           UNCUT GOODS
Feroza Garments Ltd.       ALM CARGO SHORTS             MS9AL13003       wings sheet    KM    418        $2,926.90     $1,756.14           UNCUT GOODS
                           NWT TWILL MESSINGER SHORT
Feroza Garments Ltd.       - 9"
                                                        MS9NW24061MZ     wings sheet    KM    976        $5,395.94     $3,237.56           UNCUT GOODS
Feroza Garments Ltd.       EGP SLIM ANKLE DENIM - BASIC WC20BE54137MI    BDDZD          KM    38,808     $197,144.64   $118,286.78         UNCUT GOODS
Feroza Garments Ltd.       EGP BOOTCUT DENIM           WC20BE54160MIS    BDDQV          KM    6,864      $36,859.68    $22,115.81          UNCUT GOODS
Feroza Garments Ltd.       EGP PULL ON JEGGING         WC20BE54170MI     BDEHB/ BDDRY   KM    17,904     $102,052.80   $61,231.68          UNCUT GOODS
Feroza Garments Ltd.       FASHION TOP                 BS8ES71243BB      wings sheet    KM    8,004      $27,853.92    $16,712.35          UNCUT GOODS
Feroza Garments Ltd.       FASHION BOTTOM              BS8ES79241BB/HB   wings sheet    KM    0          $0.00         $0.00               UNCUT GOODS
Feroza Garments Ltd.       EGP WIND PANT               MC8AT36485MM      wings sheet    KM    10,116     $43,701.12    $26,220.67          UNCUT GOODS
                           ATH EGP LWT CLOSED HOLE
Feroza Garments Ltd.       MESH PANT
                                                       MS9AT36612MM      wings sheet    KM    6,428      $23,912.16    $14,347.30          UNCUT GOODS
Feroza Garments Ltd.       EK INTERLOCK SHORT          MS9EK36423YM      wings sheet    KM    1,872      $7,768.80     $4,661.28           UNCUT GOODS
Feroza Garments Ltd.       ES/EK PERFORMANCE SHORT     MS9EK36552YM      wings sheet    KM    7,320      $30,378.00    $18,226.80          UNCUT GOODS
                           PERFORMANCE STRECH CARGO
Feroza Garments Ltd.       WOVEN JOGGER
                                                    MS9EK36556YM         wings sheet    KM    5,206      $28,008.28    $16,804.97          UNCUT GOODS
Feroza Garments Ltd.     CAMO RUN JACKET               MS9EK36568YM      wings sheet    KM    6,306      $44,205.06    $26,523.04          UNCUT GOODS
Feroza Garments Ltd.     WOVEN PANT                    MU8EK36127YM      wings sheet    KM    9,763      $57,113.55    $34,268.13          UNCUT GOODS
Feroza Garments Ltd.     MESH PRINT BASCATE SHORT      MU8EK36356YM      wings sheet    KM    5,498      $27,490.00    $16,494.00          UNCUT GOODS
Feroza Garments Ltd.     RUN SHORT                     MU8EK36365YM      wings sheet    KM    0          $0.00         $0.00               UNCUT GOODS
Feroza Garments Ltd.     BOTTOM                        MU9EK36589YM      wings sheet    KM    9,870      $51,311.00    $30,786.60          UNCUT GOODS
Feroza Garments Ltd. Total                                                                    136,385    $692,922.73   $415,753.64
                         BE BASIC FLEECE FULL ZIP
MAM Garments Ltd.        HOODIE
                                                       MC9BE12809BM      BDDBM          KM    630        $5,191.20     $3,114.72           UNCUT GOODS
                         BE BASIC FLEECE FULL ZIP
MAM Garments Ltd.        HOODIE
                                                       MC9BE12809MZ      BDDBO          KM    3,814      $27,651.50    $16,590.90          UNCUT GOODS
MAM Garments Ltd.        EK TAPERED JOGGER             MS9EK36983YM      BDCZZ          KM    11,510     $76,081.10    $45,648.66          UNCUT GOODS
MAM Garments Ltd. Total                                                                       15,954     $108,923.80   $65,354.28
Nassa Knit Ltd.          BE BM PULL ON SOLID SHORT     MS9BE24100BM      wings sheet    KM    3,655      $16,376.50    $9,825.90           UNCUT GOODS
Nassa Knit Ltd.          BE PULL ON SOLID SHORT        MS9BE24100MZ      wings sheet    KM    20,179     $74,056.37    $44,433.82          UNCUT GOODS
Nassa Knit Ltd.          BE PULL ON PATTERN SHORT      MS9BE24105MZ      wings sheet    KM    4,883      $19,091.33    $11,454.80          UNCUT GOODS
Nassa Knit Ltd.          RC MODERN PULL ON SHORT       MS9RC24435YM      wings sheet    KM    533        $2,120.04     $1,272.02           UNCUT GOODS
                         R66 MODERN PULL ON SOLID
Nassa Knit Ltd.          SHORT
                                                       MS9RT24102YM      wings sheet    KM    4,164      $15,533.05    $9,319.83           UNCUT GOODS
                           R66 MODERN PULL ON
Nassa Knit Ltd.            PATTERN SHORT
                                                       MS9RT24103YM      wings sheet    KM    2,050      $8,177.52     $4,906.51           UNCUT GOODS
Nassa Knit Ltd.            R66 STRETCH CARGO SHORT     MS9RT24107YM      wings sheet    KM    1,695      $11,492.52    $6,895.51           UNCUT GOODS
Nassa Knit Ltd.            R66 STRETCH CARGO SHORT     MS9RT24108YM      wings sheet    KM    2,311      $16,569.22    $9,941.53           UNCUT GOODS
Nassa Knit Ltd. Total                                                                         39,470     $163,416.55   $98,049.93
Toy Wood (BD) Co., Ltd.    BM MESH LINED RAIN JACKET   MC0AT31965BM      BDEQV          KM    6,432      $60,653.76    $36,392.26          UNCUT GOODS
Toy Wood (BD) Co., Ltd.    MESH LINED RAIN JACKET      MC0AT31965MM      BDFD4          KM    3,024      $24,796.80    $14,878.08          UNCUT GOODS
                                    Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 26 of 27


                                    Nassa Group - Transform Liability for Unfinished Goods
Vendor                     Category                    Style            PO No         Buyer Quantity       PO Value $      Materials Value $   Status
                           SP BE/SS BB HANGING P/O
Toy Wood (BD) Co., Ltd.   BASIC PANT
                                                       BS20BE20005BB    BDEXC         KM         4,152     $20,427.84      $12,256.70          UNCUT GOODS
Toy Wood (BD) Co., Ltd.   CLOSED HOLE MESH PANT        BS20AT22002BBK   wings sheet   KM         36,954    $107,905.68     $64,743.41          UNCUT GOODS
Toy Wood (BD) Co., Ltd.   CLOSED HOLE MESH PANT        BS20AT22002BBS   wings sheet   KM         5,544     $16,188.48      $9,713.09           UNCUT GOODS
Toy Wood (BD) Co., Ltd.   AT EGP NYLON PANT            MS9AT36485MM     wings sheet   KM         7,972     $35,032.80      $21,019.68          UNCUT GOODS
                          CONTRAST STRIPE TRACK
Toy Wood (BD) Co., Ltd.   JACKET
                                                       MS9EK36584YM     wings sheet   KM         1,511     $10,214.36      $6,128.62           UNCUT GOODS
                          CONTRAST STRIPE TRACK
Toy Wood (BD) Co., Ltd.   PANT
                                                       MS9EK36585YM     wings sheet   KM         4,032     $21,208.32      $12,724.99          UNCUT GOODS
Toy Wood (BD) Co., Ltd. Total                                                                    69,621    $296,428.04     $177,856.82
Western Dresses Ltd.      CLASSIC POPLIN SLEEP JAM     MS9BE42954MZ     wings sheet   KM         8,185     $22,345.12      $13,407.07          UNCUT GOODS
Western Dresses Ltd.      CLASSIC POPLIN SLEEP PANTS   MS9SS42006MZ     wings sheet   KM         5,223     $19,219.41      $11,531.65          UNCUT GOODS
Western Dresses Ltd.      DENIM JACKET                 WS20RT77218MI    wings sheet   KM         55        $330.00         $198.00             UNCUT GOODS
Western Dresses Ltd.      DENIM JACKET                 WS20RT77219MI    wings sheet   KM         295       $1,835.20       $1,101.12           UNCUT GOODS
Western Dresses Ltd.       2PK COMPRESSION TEES        BS20AT12000BBK   wings sheet   KM         41,712    $150,163.20     $90,097.92          UNCUT GOODS
Western Dresses Ltd.      SINGLE COMPRESSION TEE       BS20AT12001BBK   wings sheet   KM         9,364     $16,855.20      $10,113.12          UNCUT GOODS
Western Dresses Ltd.      2PK COMPRESSION SHORT        BS20AT22000BBK   wings sheet   KM         41,712    $150,163.20     $90,097.92          UNCUT GOODS
Western Dresses Ltd.       SINGALE COMPRESSION SHORT   BS20AT22001BBK   wings sheet   KM         9,412     $16,941.60      $10,164.96          UNCUT GOODS
                           ATH EGP LWT CLOSED HOLE
Western Dresses Ltd.       MESH PANT
                                                       MS20EK36569YM    wings sheet   KM         9,702     $44,144.10      $26,486.46          UNCUT GOODS
Western Dresses Ltd. Total                                                                       125,660   $421,997.03     $253,198.22
                                                                                      KM Total   387,090   $1,683,688.14   $1,010,212.89
Feroza Garments Ltd.       BM CORE L/S WORK SHIRT      MC9CT13101BM     FORCAST       SR         2,112     $29,736.96      $17,842.18          UNCUT GOODS
Feroza Garments Ltd.       BM CORE S/S WORK SHIRT      MC9CT13102BM     FORCAST       SR         2,736     $35,650.08      $21,390.05          UNCUT GOODS
Feroza Garments Ltd.       ODL MIDWEIGHT CANVAS PANT MF9OL28012MM       wings sheet   SR         8,328     $58,795.68      $35,277.41          UNCUT GOODS
Feroza Garments Ltd.       BE BM PULL ON SOLID SHORT   MS20BE24100BM    wings sheet   SR         17,251    $77,283.94      $46,370.36          UNCUT GOODS
Feroza Garments Ltd.       BE PULL ON SOLID SHORT      MS20BE24100MZ    wings sheet   SR         43,870    $160,124.84     $96,074.90          UNCUT GOODS
Feroza Garments Ltd.       BE PULL ON PATTERN SHORT    MS20BE24105MZ    wings sheet   SR         14,836    $56,971.51      $34,182.91          UNCUT GOODS
Feroza Garments Ltd.       ODL CANVAS CLIFF SHORT      MS20OL24048MM    wings sheet   SR         4,335     $24,967.99      $14,980.79          UNCUT GOODS
Feroza Garments Ltd.       ODL RIPSTOP ELASTIC CARGO SHORT
                                                       MS20OL24053MZ    wings sheet   SR         6,418     $36,943.61      $22,166.17          UNCUT GOODS
Feroza Garments Ltd.       ODL EXPLORER SHORT          MS20OL24057MM    wings sheet   SR         2,968     $14,663.88      $8,798.33           UNCUT GOODS
Feroza Garments Ltd.       ODL EXPLORER SHORT (DENIM) MS20OL24059MM     wings sheet   SR         1,062     $5,757.51       $3,454.51           UNCUT GOODS
Feroza Garments Ltd.       ODL TEXTURED CONVERTIBLE PANT
                                                     MS20OL28039MZ      wings sheet   SR         21,844    $238,099.60     $142,859.76         UNCUT GOODS
Feroza Garments Ltd.       ODL TECH CARGO PANT         MS20OL28040MZ    wings sheet   SR         6,074     $78,293.86      $46,976.32          UNCUT GOODS
Feroza Garments Ltd.       RC STRETCH PATTERN JOGGER PANT
                                                      MS20RC27009YM     wings sheet   SR         8,523     $56,166.57      $33,699.94          UNCUT GOODS
                           ODL TWILL MESSINGER SHORT-
Feroza Garments Ltd.       12" INSEAM
                                                      MS9OL24061MZ      wings sheet   SR         6,808     $37,650.08      $22,590.05          UNCUT GOODS
Feroza Garments Ltd.       ES INTERLOCK SHORT          MS9ES36423YM     wings sheet   SR         3,528     $12,736.08      $7,641.65           UNCUT GOODS
                           ES PERFORMANCE STRECH
Feroza Garments Ltd.       JOGGER
                                                       MS9ES36556YM     wings sheet   SR         9,442     $50,797.96      $30,478.78          UNCUT GOODS
Feroza Garments Ltd.       CAMO RUN JACKET             MS9ES36568YM     wings sheet   SR         356       $2,492.88       $1,495.73           UNCUT GOODS
                                   Case 7:20-cv-04651-PMH Document 1-11 Filed 06/17/20 Page 27 of 27


                                   Nassa Group - Transform Liability for Unfinished Goods
Vendor                     Category                    Style            PO No         Buyer Quantity       PO Value $      Materials Value $   Status
Feroza Garments Ltd. Total                                                                       160,491   $977,133.03     $586,279.82
                          RC STRETCH FLAT FRONT
Nassa Knit Ltd.           SHORT
                                                       MH8RC24302YM     wings sheet   SR         2,668     $13,390.85      $8,034.51           UNCUT GOODS
Nassa Knit Ltd.           RC STRETCH CARGO SHORT       MH8RC24913YM     wings sheet   SR         6,821     $46,246.30      $27,747.78          UNCUT GOODS
Nassa Knit Ltd.           ODL CANVAS CLIFF SHORT       MS9OL24048MM     wings sheet   SR         6,239     $36,063.41      $21,638.05          UNCUT GOODS
                          ODL RIPSTOP ELASTIC CARGO
Nassa Knit Ltd.           SHORT
                                                       MS9OL24053MZ     wings sheet   SR         7,224     $41,827.89      $25,096.73          UNCUT GOODS
Nassa Knit Ltd.           ODL EXPLORER SHORT           MS9OL24057MM     wings sheet   SR         6,060     $30,302.16      $18,181.30          UNCUT GOODS
                          RC STRETCH FLAT FRONT
Nassa Knit Ltd.           SHORT
                                                       MS9RC24302YM     wings sheet   SR         2,866     $14,386.48      $8,631.89           UNCUT GOODS
Nassa Knit Ltd.           RC MODERN PULL ON SHORT      MS9RC24434YM     wings sheet   SR         2,085     $7,777.60       $4,666.56           UNCUT GOODS
Nassa Knit Ltd.           RC STRETCH CARGO SHORT       MS9RC24913YM     wings sheet   SR         6,169     $41,826.74      $25,096.04          UNCUT GOODS
Nassa Knit Ltd.           RC STRETCH CARGO SHORT       MS9RC24914YM     wings sheet   SR         3,190     $22,870.13      $13,722.08          UNCUT GOODS
                          SIMPLY STYLED PULL ON
Nassa Knit Ltd.           SHORT
                                                       MS9SS24435MZ     wings sheet   SR         5,490     $20,149.71      $12,089.83          UNCUT GOODS
                          SIMPLY STYLED PULL ON
Nassa Knit Ltd.           SHORT
                                                       MS9SS24436MZ     wings sheet   SR         1,835     $7,173.35       $4,304.01           UNCUT GOODS
Nassa Knit Ltd. Total                                                                            50,646    $282,014.61     $169,208.77
Toy Wood (BD) Co., Ltd.   DIEHARD SOFTSHELL JACKET     MS20DS31209MZ    wings sheet   SR         3,420     $66,587.40      $39,952.44          UNCUT GOODS
Toy Wood (BD) Co., Ltd.   BM MESH LINED RAIN JACKET    MC0OL31733BM     SR3229        SR         6,984     $65,859.12      $39,515.47          UNCUT GOODS
Toy Wood (BD) Co., Ltd.   MESH LINED RAIN JACKET       MC0OL31733MM     SR3228        SR         13,272    $108,830.40     $65,298.24          UNCUT GOODS
Toy Wood (BD) Co., Ltd.   B&T EGP RAIN JACKET          MC9OL31733BM     SR2163        SR         340       $3,206.20       $1,923.72           UNCUT GOODS
Toy Wood (BD) Co., Ltd.   EGP- RAIN JACKET             MC9OL31733MM     SP2160        SR         600       $4,920.00       $2,952.00           UNCUT GOODS
Toy Wood (BD) Co., Ltd.   B&T ODL SOFTSHELL            MS9OL31766BM     SQ2167        SR         400       $5,204.00       $3,122.40           UNCUT GOODS
Toy Wood (BD) Co., Ltd.   ODL SOFTSHELL JACKET         MS9OL31766MM     SR2161        SR         2,687     $30,389.97      $18,233.98          UNCUT GOODS
                          SP BE/SS BB HANGING P/O
Toy Wood (BD) Co., Ltd.   BASIC PANT
                                                       BS20SS20005BB    SN5104        SR         3,096     $15,232.32      $9,139.39           UNCUT GOODS
                          SP EVERLAST WALL LW
Toy Wood (BD) Co., Ltd.   WINDBREAKER
                                                       BS20ES90000BB    wings sheet   SR         8,838     $64,340.64      $38,604.38          UNCUT GOODS
                          CONTRAST STRIPE TRACK
Toy Wood (BD) Co., Ltd.   JACKET
                                                       MS9ES36584YM     wings sheet   SR         1,864     $12,600.64      $7,560.38           UNCUT GOODS
                          CONTRAST STRIPE TRACK
Toy Wood (BD) Co., Ltd.   PANT
                                                       MS9ES36585YM     wings sheet   SR         4,460     $23,459.60      $14,075.76          UNCUT GOODS
Toy Wood (BD) Co., Ltd. Total                                                                    45,961    $400,630.29     $240,378.17
Western Dresses Ltd.      CLASSIC POPLIN SLEEP PANTS   MS9BE42006MZ     wings sheet   SR         10,012    $17,435.72      $10,461.43          UNCUT GOODS
Western Dresses Ltd.      CLASSIC POPLIN SLEEP JAM     MS9SS42954MZ     wings sheet   SR         1,998     $5,375.44       $3,225.26           UNCUT GOODS
Western Dresses Ltd.      DENIM JACKET                 WS20RC77218MI    wings sheet   SR         272       $1,632.00       $979.20             UNCUT GOODS
Western Dresses Ltd.      DENIM JACKET                 WS20RC77219MI    wings sheet   SR         425       $2,643.93       $1,586.36           UNCUT GOODS
Western Dresses Ltd.      SINGLE COMPRESSION TEE       BS20AT12001BBS   wings sheet   SR         2,750     $4,950.00       $2,970.00           UNCUT GOODS
Western Dresses Ltd.       SINGALE COMPRESSION SHORT   BS20AT22001BBS   wings sheet   SR         2,750     $4,950.00       $2,970.00           UNCUT GOODS
Western Dresses Ltd.      EK INTERLOCK SHORT           MS20ES36594YM    wings sheet   SR         5,472     $18,057.60      $10,834.56          UNCUT GOODS
Western Dresses Ltd. Total                                                                       23,679    $55,044.69      $33,026.81
                                                                                      SR Total   280,777   $1,714,822.62   $1,028,893.57
                                                                                      Grand
                                                                                      Total
                                                                                                 667,867   $3,398,510.76   $2,039,106.46
